SOCIETE AFRICAINE DES BOIS
(SAB)

B.P. 2064 Douala, Cameroun

PLAN D’AMENAGEMENT

DE L’UFA 10-011

Décembre 2002
Table des matières

1  CARACTERISTIQUES BIOPHYSIQUES DE LA FORET 1

11 Les informations administratives …
1.1.1 Situation administrative.
1.1.2 Superficie au
1.13 Situation géographique et limites...

1.2 Facteurs écologiques ….
1.2.1 Topographie .
1.2.2 Climat ss
12.3 Géologie et pédologie
124 Hydrographie.
1.2.5 Végétation .
1.2.6 Faune

eee:

2 ENVIRONNEMENT SOCIO -— ECONOMIQUE CR 5

2.1 Caractéristiques démographiques .…
2.1.1 Description de la population
2.1.2 Caractéristiques coutumières..
2.1.2 Mobilités et migrations

2.2 Activités de la populations...
.2.2.1 Activités liées à la forêt.
2.2.2 Agriculture vivrière ….
2.2.3 Agriculture de rente.
2.2.4 Pêche...
2.2.5 Chasse...
2.2.6 L'élevage.
2.2.7 Les associations, GIC / Comités de développement … .
2.2.7.1 Les comités de valorisation des ressources fauniques (COVAREF) 9
2.2.7.2 L'Association pour l’Autopromotion des Peuples de !’Est Cameroun (AAPEC).9

2.3 Activités industrielles ne L
2.3.1 Exploitations et industries forestières ……
2.3.3 Présence d’aire protégée en périphérie de la concession

24  L’UTO Sud-Est... nneneensessenennnes _ nenessesenensesen nn nesesonsen ee 11

2.5  Lesinfrastructures
2.5.1 Les voies de communication.
2.5.2 La santé
2.53 L'éducation...
2.5.4 Les autres infrastructures …… _

3 ETAT DE LA FORET mnnrrrenrernnnnnreenmnnennnnnennnnnnne 14

3.1 Historique de la forêt een anses tree 14
3.1.1 Origine de la forêt et perturbations …
3.12 Autres aménagements
3.1.3 Synthèse des résultats d’inventaire …
3.2.1 Contenance...
3.2.2 Les effectifs.
3723 Contenu

3.3
3.3.1
3.3.2
3.33
4 AMENAGEMENT PROPOSE... a 20
4.1 Objectifs d'aménagement assignés à la forêt... eme 20
4.2 Affectation des terres et droits d’USAgE seen 20
4.2.1 Affectation des terres .20

4.2.1.1 La série de protection
42.12 La série de production.
4.2.2 Droits d'usage .…..

43 Aménagement de la série de production
43.1 Distribution des effectifs par classe de diamètre.
"43.2 Essences à aménager un
43.3 Rotation …. us
4.3.4 Pourcentage de reconstitution et détermination des DM
4.3.5 Possibilité forestière

44 Le parcellaire. RE  — nn ne 28
4.4.1 Division en UFE et AAC …
442 Ordre de passage ….
443 Voirie forestière

45 Programme d’intervention sylvicole.…..

4.7 Programme de protection de l’environnement...
4.7.1 Protection contre l'érosion
4.7.2 Protection contre les feux de brousse.
4.7.3 Protection contre les envahissements par la population.
4.7.4 Protection contre la pollution.
4.7.5 Protection de la faune...
4.7.6 Protection contre les insectes et maladies
4.6.7 Dispositif de surveillance et de contrôle.
4.6.7.1 Dispositif de surveillance …
4.6.7.2 Contrôle

4.8 Autres AMÉNALEMEN(S seen en nemreesnsni meurs _—. essesnee 34
4.8.1 Structures d’accueil du public... 34
4.8.2 Mesures de conservation et de mise en valeur du potentiel halieutico —

cynégétique
4.83 Promotion et gestion les produits orestiers non ligneux
4.8.4 Mesures pour harmoniser les activités de la population avec les objectifs

d'aménagement. idees 35

4.9 Activités de recherche... nee rnnaeseneseeeen ones nmesesensonsosenesnne ee 35
5 PARTICIPATION DES POPULATIONS A L'AMENAGEMENT 37
5.1 Cadre organisationnel et relationnel... PRES emerssse 37

» 5.2 Droits et devoirs des parties D nn ete seins nee trees eme rnee 37

5.3 Mécanismes de résolution des conflits.

54 Mode de participation des populations à l’aménagement. sessnensssvessnses 38

5.5  Retombées de l'aménagement au niveau des populations
5.5.1 Retombées directes
5.5.2 Retombées indirectes

6 DUREE ET REVISION DU PLAN D'AMENAGEMENT 40
7 BILAN ECONOMIQUE... nnennnnenanennrenreennsense 41
TA REVENUS semer rene 41
7.2  DÉPEnses es snree

7.2.1 Le plan d’ aménagement...
7.2.2 Les inventaires d'aménagement et d'exploitation
7.23 Les coûts d’exploitation

7.24 Le transport 42
_ La matérialisation des limites... 42
7.2.6 Les traitements sylvicoles 43
7.2.7 Construction et entretien des routes permanentes 43
7.2.8 La recherche... 43
7.2.9 La formation du personnel de terrain …. 43
7.2.10 La redevance forestière annuelle... .…… 43
7.2.11 Taxe d’abattage 43

7.2.12 Taxe entrée usine.
7.2.13 La taxe export grumes
7.2.14 Frais administratifs
72.15 Suivi et contrôle …
7.2.16 Autres dépenses...

7.3 Le bilan proprement dit...

REFERENCES BIBLIOGRAPHIQUES enenenenessenneneneeneneesenensanenenesreone 46

iii
Tableaul.1 :

Tableau 1.2 :
Tableau 2.1 :
Tableau 2.2 :

Tableau 2.3 :
Tableau 2.4 :
Tableau 3.1 :
Tableau 3.2 :
Tableau 3.3 :
Tableau 3.4 :
Tableau 3.5 :
Tableau 4.1 :
Tableau 4.2 :
Tableau 4.3 :
Tableau 4.4 :
Tableau 4.5 :
Tableau 4.6 :
Tableau 4.7 :

Tableau 4.8 :
Tableau 7.1 :
Tableau 7.2:

Figure 1.1 :
Figure 1.2 :
Figure 4.1 :
Figure 4.2 :

Liste des tableaux

Données thermiques de la station de Yokadouma (moyennes sur 20 ans) ….3
Données pluviométriques du site de Lokomo (moyenne 1997 — 2001)...
Répartition de la population des villages riverains de l'UFA 10-011...
Espèces utilisées par les populations riveraines de l’'UFA 10-011 pour

l’alimentation et la pharmacopée
Production de la scierie de Lokomo (2001-2002)...

Effectifs dans les écoles riveraines de l’'UFA 10-011. n 12
Superficie des différentes strates forestières .…. 14
Effectifs tous diamètres et diamètre > = au DME............................. 15

Effectifs des 10 essences les plus représentées
Volumes tous diamètres confondus et diamètres > = au DME.
Volume (en m° ) des 10 essences les plus représentées
Assiettes de coupe exploitées pendant la convention provisoire

Conduite des droits d'usage dans l’UFA 10-011... ..22
Effectifs des essences principales 1 et 2 pour la série de production ..23
Liste des essences à aMÉnager

Pourcentage de reconstitution avec les DME administratifs.
Taux de reconstitution avec les DME rehaussés
Distribution des volumes exploitables de la série de production. pour les
essences aménagées.
Superficies (ha) et volumes exploitables (m3) des UFE et AAC.
Revenu du volume commercial.
Le bilan...

Liste des figures

Localisation de l’UFA 10-011...
Diagramme pluviométrique de Lokomo
Carte des affectations
Histogramme des effectifs par classe de diamètre pour les essences

principales 1 et 2... 23
ANNEXES

Annexe I Description des limites

Annexe II Coordonnées des points limites

Annexe III Plan de sondage de l’inventaire d'aménagement
Annexe IV Liste des essences commercialisables inventoriées
Annexe V Histogrammes des principales essences

Annexe VI Les taxes forestières

Annexe cartographique

Limites de l’'UFA 10-011
Unités forestières d'exploitation (UFE) de l’'UFA 10-011
Assiettes annuelles de coupe (AAC) de l’UFA 10-011
Sigles et abréviations

PROFORNAT
RCA

SAB

TNS

UFA

UFE

UTO/SE

: Assiette annuelle de coupe

: Accroissement annuel moyen

: Association pour l’autopromotion des peuples de l’est Cameroun

: Aire protégée

: Centre de coopération internationale en recherche agronomique pour le

développement, Département forestier

: Comité de valorisation des ressources fauniques

: Diamètre minimum d’exploitabilité

: Diamètre minimum d’exploitabilité administration
: Diamètre minimum d’exploitabilité aménagement
: Etude d’impact sur l’environnement

: Groupe d’intérêt communautaire

: Coopération allemande

: Institut de la Recherche Agricole pour le Développement
: Ministère de l'Environnement et des Forêts

: Office National de Développement des Forêts

: Organisation non gouvemementale

; Produits Forestiers Non Ligneux

: Protection des forêts naturelles

: République Centrafricaine

: Société Africaine des Bois

: Tri nationale de la Sangha

: Unité Forestière d'Aménagement

: Unité forestière d’exploitation

: Unité Technique Opérationnelle du Sud-Est

: World Wide Fund for Nature

: Zone d'Intérêt Cynégétique

: Zone d’Intérêt Cynégétique à Gestion Communautaire

: hectare
: kilomètre
: kilomètre carré
1 CARACTERISTIQUES BIOPHYSIQUES DE LA FORET

1.1 Les informations administratives

11.1 Situation administrative

L'UFA N° 10-011 est située dans la province de l’Est, département de Boumba et Ngoko,
arrondissement de Moloundou, district de Salapoumbé. Elle a été attribuée à la SAB (Société
Africaine des Bois) en 1998. La localisation de l’UFA 10-011 est indiquée à la figure 1.1.

1.1.2 Superficie

Cette UFA au moment de son attribution en 1998 avait une superficie de 68 838 hectares. Mais, la
procédure de classement conduite par l’administration forestière a ramené cette superficie à 48 554
hectares après concertation avec les autres parties prenantes de la gestion forestière au niveau local
notamment les populations riveraines.

1.13 Situation géographique et limites

L'UFA 10-011 se situe entre 15°20° et 15°50° de longitude Est puis entre 2°20° et 2°50° de latitude
Nord. Elle est localisée sur la carte de Moloundou à l’échelle 1/200 000 (feuillet NA-33-XIV). La
description des limites telle que formulée dans la proposition de décret de classement est présentée en
annexe L

Les coordonnées des points limites et la description des limites telles que mesurées lors de la
cartographie (Arcview) sont présentées en annexe II.

12 Facteurs écologiques

__ Topographie
Le relief de l’UFA est en général peu accidenté de type collinaire. L’altitude oscille entre 300 et 500
mètres.

1.2.2 Climat .

Le climat de la zone d’étude est de type équatorial continental. Il est sous l’influence de deux vents : la
mousson et l’hermattan qui forment le front intertropical lequel donne au climat son rythme
saisonnier. Ainsi, on distingue quatre saisons : deux saisons de pluies et deux saisons sèches.

Bien qu’il soit observé de petites variations ces dernières années, les saisons se répartissent
généralement de la manière suivante :

- mi - mars à fin juin : petite saison des pluies ;

- fin juin à mi - août : petite saison sèche ;

- mi - août à mi - novembre : grande saison des pluies ;

- m i- novembre à mi - mars : grande saison sèche.

Les données climatologiques de la zone sont résumées dans les tableaux 1.1 (T° : température de l'air
sous abris en °C) et 1.2 (pluviométrie en mm) ainsi que la figure 1.2.
Tableaul.1 : Données thermiques de la station de Yokadouma (moyennes sur 20 ans)

Mois |Jan [Fev [Mar [Avr [Mai [Jui Jui Aou |Sep j|Oct |Nov |Dec
T° 25°11 /26°00 |23°50 | 23°70 | 24°50 |26°00 | 25°70 | 25°30 | 26°00 | 27°00 | 24°50 | 25°00
CC) —= |
Source : ONADEF, 1999

Tableau 1.2: Données pluviométriques du site de Lokomo (moyenne 1997 - 2001)

[Mois |Jan Fev |Mar | Avr Mai |Jui JIt Aou_|Sep Oct Nov | Dec
[Pa 33,25 | 54,12 | 83,57 | 138,35 | 126,61 | 154,23 123,31 | 207,57] 254,11 | 181,6 | 182,27] 42
Source : Relevés du site du groupe Thanry à Lokomo.

Pluviométrie en mm

Jan Fev Mar Avr Mai Jui Ji Aou Sep Oct Nov

is de l'année
Mois de l'

Figure 1.2: Diagramme pluviométrique de Lokomo

12.3 Géologie et pédologie

Le secteur d'étude est situé sur un socle cratonique d'âge précambrien à cambrien composé d'un
complexe de base très ancien à migmatites et micaschistes. Dans les zones de bas relief, on rencontre
des alluvions d'âge quaternaire.

Ces formations géologiques sont superposées par des sols de type ferrallitique rouges à rouges vifs. les
bordures des cours d’eau sont occupées par des sois hydromorphes (à gley, tourbeux ou alluviaux).

1.2.4 Hydrographie
L'UFA 10-011 est localisée dans le bassin de la Sangha. Elle est arrosée par de nombreux cours d’eau
dont les plus important sont : Lopondji, Monguélé, Bélindjigui, Lone, Bélingolo.
12.5 Végétation

L'UFA 10-011 appartient au domaine de forêt dense humide semi - caducifoliée guinéo — congolaise.
C'est en fait un mélange de forêt semi — caducifoliée et forêt verte du Dja avec prédominance de forêt
semi — caducifoliée (Letouzey, 1985).

On y rencontre en majeure partie les Ulmacées et les Sterculiacées avec quelques peuplements de
Gilbertiodendron dewevreï dispersés vers le sud. Il existe également des forêts raphiaies éparpillées
dans le massif.

Harris cité par Hecketsweiler et al. (2001) signale que la zone est riche et diversifiée (1500 espèces
identifiées). Toujours d’après le même auteur, malgré un faible endémisme local (2 à 5 espèces), il
n'existe pas vraiment de menaces pour les endémiques dans la zone.

Parmi les espèces actuellement recherchées par l’exploitation forestière, celles que l’on retrouve dans
la zone sont: l’Ayous (7riplochiton scleroxylon), le Bété (Mansonia altissima), le Sapelli
(Entandrophragma cylindricum), le Bossé (Guarea spp), l’Aningré (Aningeria altissima), l Afromosia
(Pericopsis elata), l'Eyong (Eribloma oblongum), le Diana Z (Celtis zenkeri), l'Emien (Alstonià
boonei), le Padouk Rouge (Pterocarpus soyauxii), le Tali (Entandrophragma angolense) etc…

1.2.6 Faune

La faune de l’UFA 10-011 est très riche et variée. Cette richesse est comparable à celle du parc
national de Lobéké qui a une limite commune avec l’UFA dans sa partie sud est (Hecketsweiler et al.,
2001).

Quarante six espèces de mammifères ont été recensées hormis les petits rongeurs, les chiroptères, et
les insectivores. Parmi ces espèces de mammifères, il y a 14 espèces de primates, 13 ongulés et 10
carnivores. Les densités d’éléphants et de gorilles qui seraient parmi les plus fortes du bassin du
Congo atteignent respectivement 6 et 2,8 individus au km.

Trois cent cinq espèces d’oiseaux ont été inventoriés dont 189 observés dans l’'UFA (Bobo Kadjiri,
2002). Parmi ces espèces, 3 (Glaucidium capense, Phylloscopus budongoensis et Ortygospyza
grandis) sont endémiques à la région de Lobéké tandis que 3 autres (Preronetta hartlaubii,
Bradypterus grandis et Lobotos oriolinus) portent le statut UICN de menacées.

L'UFA abrite 18 espèces de reptiles sur la trentaine que compte la sous région et 16 espèces
d'amphibiens.

On dénombre 134 espèces de poisson soit environ 11% de la faune ichtyologique nationale.
Des mesures à prendre par le concessionnaire pour la protection de cette richesse faunique sont

contenues dans le rapport de l’étude d’impact environnementale réalisée pour l’exploitation de l’'UFA
(MN, 2002).
2 ENVIRONNEMENT SOCIO - ECONOMIQUE

Les données socio-économiques proviennent principalement de l’Etude d’impact sur l’environnement
réalisée par la firme JMN (2002).

2.1 Caractéristiques démographiques

2.1.1 Description de la population
L’UFA 10-011 est entièrement localisée dans le district de Salapoumbé arrondissement de
Moloundou. Ce district comprend deux chefferies de 3° degré dont l’organisation est la suivante :

- Salapoumbé avec quatre divisions (quartiers) : Otele-Wawa, Welcle, Salapoumbé-Centre,
Salapoumbé-Lavi ;

- Kouméla avec comme divisions : Lopondji, Mboli, Mbombola, Kouméla-Centre, Mbelodjingui,
Sepa, Seakopana, Dissassué. .

Ces deux chefferies de 3° degré font partie du vaste canton Bangando qui s’étend de Moloundou à
Mickel en passant par Libongo et dont le chef réside à Moloundou.

En dehors de ces chefferies, l’autre pole de regroupement humain important attenant au massif est
Lokomo lieu d'implantation de la scierie qu’alimente en grume l’UFA 10-011.

La population de cette zone est assez cosmopolite en terme d’origine ou groupes ethniques. Les
autochtones sont constitués par les Pygmées Baka (majoritaires) et les Bangando. Ils vivent dans les
mêmes villages mais les Baka sont des semi - nomades allant du village à la forêt en fonction des
saisons (sèche ou pluvieuse) et de la fructification de certains arbres (manguier sauvage).

Les allogènes quant à eux sont constitués des Kounabembé, Mbimou, Kako et Mvong - Mvong venus
du nord du département (zone de Yokadouma) d’une part et de ressortissants d’autres pays africains
tels : le Sénégal, le Mali, le Nigeria, ou la Mauritanie d’autre part. Les allogènes de nationalité
camerounaise sont surtout des travailleurs des sociétés d’exploitation forestière ou des safaris alors
que les autres sont généralement des commerçants ou des pêcheurs.

La répartition de cette population par village a été estimée par JMN (2002) telle que présenté au
tableau 2.1.

Tableau 2.1: Répartition de la population des villages riverains de l’'UFA 10-011

[Village [Hommes [Femmes [Total |

851 899
PS ES
RS

Salapoumbé

2.1.2 Caractéristiques coutumières
Les villages sont constitués de familles appartenant à un ou plusieurs lignages côté bantou alors que
chez les Baka, la structure sociale est restreinte à la famille. .

Le patriarcat est l’organe informel qui gère la société au niveau de chaque unité de base. La chefferie
est une réalité récente introduite par la colonisation et de ce fait, les chefs n’exercent pas une réelle
autorité sur la population; ils sont simplement les représentants de l’autorité administrative.
Sur le plan religieux, la zone est dominée depuis de longues dates par l’église catholique et l’église
presbytérienne camerounaise, Mais depuis quelques temps, on assiste à une recrudescence de
nouvelles congrégations venant de la RCA et du Congo voisins.

Cependant, la croyance aux totems demeure, c’est ainsi par exemple que le singe est considéré comme
un animal sacré à Kouméla car dit-on ce sont des totems laissés par les ancêtres pour protéger le
village.

2.1.2 Mobilités et migrations

D'une manière générale, l’émigration est assez réduite du fait de nombreuses opportunités d'emplois

(saisonniers et permanents) qu’offrent les sociétés d’exploitation forestière et les guides de chasses

implantés dans la zone. Les cas de déplacements hors du village sont surtout l’œuvre des jeunes à la

quête du savoir dans les établissements secondaires des villes environnantes (Moloundou et
. Yokadouma) et des quelques fonctionnaires originaires de la zone.

Par contre la présence des société forestière et l’activité économique qui en découle attirent beaucoup
d'étrangers comme souligné au paragraphe 2.1.1.

2.2 Activités de la populations

2.2.1 Activités liées à la forêt
Les populations de la zone d’étude mènent une vie assez dépendante de la forêt. En effet, elles y
prélèvent une gamme variée de produits pour l’alimentation, la pharmacopée, l’artisanat, l'énergie.

Pour l’atimentation, les produits recherchés sont surtout les fruits, les feuilles et les graines. Ils sont
utilisés comme condiment (4framomum spp), épaississant des sauces (/rvingia gabonensis), légume
(Gnetum africanum), huile (Ballonella toxisperma).….

En raison du coût et de la rareté des produits pharmaceutiques, les populations riveraines de l’UFA 10-
011 ont régulièrement recours à la médecine traditionnelle. La forêt de production constitue d’ailleurs
une bonne réserve en produits utilisés à cette fin vue son éloignement du village synonyme d’une
faible fréquentation par la population.

Les espèces les plus utilisées dans la Zone pour l’alimentation et la pharmacopée sont présentées dans
le tableau 2.2.
Tableau 2.2: Espèces utilisées par les populations riveraines de l’UFA 10-011 pour
l’alimentation et la pharmacopée

[Nom Nom scientifique | Partie Utilisation
pilote ou récoltée
local
Irvingia gabonensis fruit Alimentation
condiment) |
Baillonella toxisperma fruit Alimentation
(huile)
Amvout |7richiscoscypha ferruginea | fruit Alimentation
coupe faim)
Awache écorce Alimentation
condiment)
Sissongo | Pennisetum sp bourgeon Alimentation
légume)
Koko Gnetum africanum feuilles Alimentation
légume
Fromager | Ceiba pentandra feuille Alimentation
stimulant
Akak Duboscia veridiflora écorce Pharmacopée
pilepsie
pan dok |7 grandifolia écorce Pharmacopée
|ngoé diarrhée / impuissance)
Bahia Mptragina ciliata écorce Pharmacopée
‘vers intestinaux)
Eveuss | Klainedoxa gabonensis Fruit / écorce |Pharmacopée |
carie dentaire)
Fraké Terminalia superba écorce Lisnspopés
toux
Mvanda |Hylodendron gabonensis Pharmacopée
aphrodisiaque

S'agissant de l’artisanat, le rotin, le raphia et le bambou de chine sont les principales plantes utilisées.
Ils servent à la fabrication des meubles (lits, chaises, étagères...) et outils (paniers).

Le matériel végétal utilisé pour la construction des habitations est assez varié. Les poteaux sont faits
en bois (Coula edulis, Abalé...) et le toit en natte de raphia ou en tôle ondulée. Les cases des Bakas
d’un type particulier (mongoulou) ont des murs en feuilles de marantacées ou en écorces d'arbres
(Ayous.….).

222 Agriculture vivrière

C’est une agriculture itinérante sur brûlis pratiquée sur de très petites superficies (moins de 0,5 ha). les
champs sont créés dans des jachères âgées en moyenne de 5 ans et se trouvant non loin de la zone
d’habitation. Ce sont généralement des cultures mixtes où l’on retrouve sur la même parcelle : le
manioc, le macabo, l’arachide, le mais, la canne à sucre.
La production est destinée prioritairement à la consommation familiale et ce n’est que le surplus qui
est commercialisé. Le maïs produit sert aussi bien à la confection des mets qu’à la distillation du
whisky local (golo-golo) très prisé par la population locale notamment les Bakas.

2.2.3 Agriculture de rente

La principale culture de rente est le cacao même si cette zone ne compte pas parmi les premiers
producteurs de l’arrondissement (les plus grands cacaoculteurs se rencontrent plutôt sur l’axe
Moloundou — Ndongo au sud de l’UFA 10-015). II est surtout cultivé à Salapoumbé — Lavi, Dissassue
et Lopondji. Même si la cacaoculture demeure principalement l’activité des Bantous, on rencontre
cependant quelques Bakas propriétaires de cacaoyères.

Les exploitations avaient été abandonnées durant les années de crise économique et ces trois dernières
années on note un regain d’entretien des plantations dû à la meilleure tenue du cacao sur le marché
: international.

Dans la zone de Welele, Salapoumbé-Centre et Kouméla on rencontre des étendues non négligeables
de plantations de café. |

La banane plantain bien qu’étant une culture vivrière peut être considérée à juste titre comme culture
de rente au vu des revenus que les paysans en tirent. Cette plante qui produit bien sur des sols de
vieilles forêt est un mobile pour l’extension de la zone agricole (vieilles jachères, bordures des routes
forestière.….).

2.2.4 Pêche

C'est une pêche de subsistance pratiquée dans les rivières qui arrosent l’UFA : Lopondji, Belindjigui,
Monguéié.. Les populations autochtones n'étant pas pêcheurs de tradition, l’activité demeure
marginale,

Elle a lieu en saison sèche et les techniques utilisées sont le barrage, la ligne et la nasse. Les espèces
les plus capturées sont les silures, carpes et crevettes qui sont consommés à l’état frais ou fumé.

2.2.5 Chasse

Les Bangandos et les Bakas sont des chasseurs de tradition. La chasse est la principale source de
protéines animales. C’est aussi la première source de revenus pour beaucoup de villageois générant
parfois des entrées de l’ordre de 50 000 FCFA par mois (IMN, 2002). Ceci fait que l’on doit distinguer
dans la région la chasse de subsistance de la chasse commerciale (en dehors de la chasse sportive).

La chasse dite de subsistance est destinée à l'alimentation familiale avec vente du surplus. Le piège à
câble constitue la technique utilisée pour ce type de chasse avec des lignes pouvant parfois comporter
200 pièges pour un seul individu. Les visites ont lieu tous les 2 — 3 jours avec une prise moyenne de 2
à 3 animaux par visite (IMN, 2002). En fonction de la taille et du nombre d’animaux, la viande est
consommée et vendue à l’état frais ou boucané.

Les produits d'élevage étant coûteux et étant donné l’absence d’une boucherie dans la zone, le gibier
devient donc la solution la moins coûteuse pour un approvisionnement en protéines animales. Cet état
de chose est à l’origine d’un braconnage important véritable menace pour l’abondante faune de la
zone. Il est surtout l’œuvre des allogènes (résidants ou non) avec la complicité des locaux (Baka ou
Bangando). Les chasseurs écoulent leur prises sur place aux revendeuses ou aux transporteurs qui les
acheminent à Yokadouma ou Bertoua,

Parmi les espèces les plus capturées par les deux types de chasse l’on a: l’atherure (atherurus
africanus), l’aulacode (Tryonomis gregorianus), divers céphalophes ( Cephalophus spp.), le sitatunga
(Tragelaphus spekii).…
2.2.6 L'élevage

Ici, l’on élève surtout les ovins, caprins et comme volaille les poules et canards avec des cheptels de
taille réduite. Cet élevage n’a pas un caractère commercial, les animaux élevés le sont pour des
cérémonies traditionnelles comme la dot, la réception des étrangers ou sont immolés lors des fêtes (fin
d’année, réunions familiales ..).

2.2.7 Les associations, GIC / Comités de développement

Il n'existe pas beaucoup de regroupement dans la zone et ceux qu’on rencontre n’ont pas de statut
légal pour la plupart. Cependant, certaines associations sont actives sur le terrain et parmi elles on peut
citer : l’association des jeunes actifs de Kouméla (AJAK), l’association des femmes-actives de
Kouméla (AFAK) et l'association alliance des femmes Baka de Salapoumbé. II s’agit de
regroupements à caractère social visant surtout l’entraide et la solidarité entre les membres.

2.2.7,1 Les comités de valorisation des ressources fauniques (COVAREF)

.Ce sont des structures locales chargées de la gestion des zones d’intérêt cynégétique à gestion
communautaire (ZICGC). Ils ont pour objectif une meilleure gestion de la faune par les populations
riveraines et une amélioration du niveau de vie de ces populations grâce aux retombées de
l'exploitation de la faune sauvage. ‘

L’UFA 10-011 occupe partiellement le même territoire que la ZICGC N°1. Cette zone cynégétique n’a
pas encore de plan de gestion mais le processus en vue de son élaboration est déjà en cours.
L'inventaire faunique réalisé (Nzooh et al. cité par JMN, 2002) a permis d'y recenser une gamme
variée de mammifères tels que l'éléphant, le bongo, le buffle ou le gorille souvent recherchés par les
chasseurs professionnels.

Le COVAREF gère la ZICGC N°1. En 2000 — 2001, ce comité a réalisé une recette de l’ordre de
946 000 FCFA et a pu acheter un moteur hors bord (15 ch), confectionné une pirogue baleinière, et
réalisé un champ communautaire. Mais depuis l’exercice 2001 — 2002, les fonds de ce COVAREF
(comme tous les COVARE?F de la zone) sont gelés au niveau du trésor public parce que les structures
n'ônt pas présenté de projets fiables.

2.2.7,2 L'Association pour l’Autopromotion des Peuples de l'Est Cameroun (AAPEC)

C'est une association catholique interdiocésaine implantée dans la zone du projet depuis près de sept
ans. À l’origine, son but était de contribuer à l’amélioration des conditions de vie des populations
pygmées, mais progressivement elle s’est ouverte aux Bantous. Ses domaines d’intervention sont :
Pagriculture et l’agroforesterie, l’éducation de base, la santé, le genre et développemient, la justice et
paix.

Sur le plan de la santé, les soins de base sont apportés aux malades à des prix symboliques, des
campagnes de vaccination gratuites sont régulièrement organisées dans les villages et campements.

Les actions du volet agriculture visent surtout l'amélioration des techniques culturales, la facilitation
de l’acquisition des intrants agricoles (outillage, semences, fongicides.….) et l’organisation des circuits
de commercialisation. :

Le volet genre et développement sensibilise et organise les populations (surtout les femmes) en vue de
la création d'associations, des tontines…

Sur le plan de l'éducation, l’AAPEC dispose de 4 centres d'éducation de base dans la zone du projet.
Ces centres préscolaires initient les enfants à la lecture, l’écriture et à la manipulation des nombres les
préparant ainsi à affronter le cycle primaire.
2.3 Activités industrielles

_ Exploitations et industries forestières

L’UFA 10-011 est entourée par 4 autres forêts de production : l'UFA 10-007 appartenant à la SEBC
(qui comme la SAB fait partie du groupe Vicwood Thanry), les UFA 10-010, 10-012 et 10-013
appartenant au groupe SEFAC / SEBAC.

Les UFA 10-0070et 10-011 du groupe Vicvood-Thanry alimentent la scierie basée à Lokomo. Cette
scierie a une capacité de transformation de 10 000 m° de grumes par mois, mais la capacité réelle se
situe entre 7 000 et 8 000 m° grumes par mois. Le taux de transformation actuel est d’environ 35%. Un
investissement est en cours dans cette scierie dans l’optique d'augmenter le taux de transformation à
40% lors de l'exercice 2003.

Les essences transformées sont : le Sapelli (Entandrophragma cylindricum), V’'Ayous (Triplochiton
« scleroxylon) , l’Assamela (Pericopsis elata), la Tali (Erythrophleum ivorense) , le Bossé (Guerea spp),
liroko (Milicia exelsa), l’Acajou (Khaya spp) et le Sipo ( Entandrophragma utile).

La production de la scierie de Lokomo pour l’exercice 2001/2002 est présentée dans le tableau ci-
dessous :

Tableau 2.3: Production de la scierie de Lokomo (2001-2002)

Source: archives groupe Vicwood Thanry

Les UFA du groupe SEFAC/SEBAC quand à elles alimentent les scieries implantées à Libongo et
Béla, La capacité installée de ces unités de transformation est de 15 000 m° par mois. Le bois récolté
dans ces UFA ne parvenant pas à satisfaire cette capacité, le groupe s’est tourné vers la République
Centrafricaine et le Congo pour s’approvisionner en grumes.

En dehors de ces pôles de transformation situés dans le voisinage immédiat de l’'UFA 10-011, quatre
autres scieries sont fonctionnelles dans le département. Elles appartiennent à : SIBAF (Kika), CFE
(Yokadouma), CIBC (Gribi) et SFIL (Ndeng). :

2.3.3 Présence d’aire protégée en périphérie de la concession
L’'UFA 10-011 dans sa partie sud est limitrophe au parc national de Lobéké. Cette aire protégée au vu
de sa grande richesse faunique et de sa situation géographique (située sur la frontière Cameroun —
Congo) fait partie de la Tri Nationale de la Sangha (TNS). La TNS est une zone de protection
constituée des aires protégées de Lobéké (Cameroun), Dzanga — Ndoki (RCA) et Nouabalé — Ndoki
(Congo). “ _

10
Le parc de Lobéké n’a pas encore de plan d'aménagement, mais, les nombreux inventaires réalisés
dans ce site (WCS, 1996; Ekobo, 1995 ; Elkan, 1994 ; Straumayer et Ekobo 1991) indiquent la
présence d’une faune riche et variée.

Une étude d'impact environnementale commanditée par la SAB a été réalisée par la firme de
consultants JIMN conformément aux exigences de la loi cadre sur la gestion de l’environnement (loi n°
96/12 du 05 Août 1996). Le rapport de cette étude (JMN, 2002), déposée au MINEF en décembre
2002, contient un plan d’atténuation visant à minimiser les impacts négatifs de l’exploitation forestière
sur le parc.

2.4 L’UTO Sud -— Est

:L'Unité Technique Opérationnelle (UTO) du Sud — Est est une structure décentralisée du MINEF

créée par décret n° 055/PM du 06 Août 1999 dans le but de promouvoir une gestion intégrée de
l’ensemble des ressources forestières dans les 2 300 000 ha qui constituent sa zone de compétence. .

Cette zone compte plus d’une vingtaine d’UFA (parmi lesquelles l’'UFA 10-011), 3 parcs nationaux
(Lobéké, Boumba — Bek et Nki ), deux forêts communales, une zone à usages multiples, des zones
d’intérêt cynégétique (ZIC) et des zones d'intérêt cynégétique à gestion communautaire (ZICGC).

Les missions de l’'UTO Sud — Est se présentent comme suit :

- Superviser la création des parcs nationaux de Lobéké, Boumba — Bek et Nki ;

- Assurer la gestion desdits parcs nationaux ;

- Développer les processus de gestiôn durable des ressources forestières et fauniques dans la zone
d’utilisation multiple (zone tampon) ;

- Promouvoir la participation des populations locales à la gestion de la biodiversité ;

- Coordonner les actions de police forestière et de chasse ;

- © Promouvoir les activités d’écotourisme.

Pour atteindre ses objectifs, l’'UTO est assistée par deux projets : le Projet PROFORNAT (protection
des forêts naturelles) de la coopération allemande GTZ et le Projet JENGI de WWF.

Les activités du Projet JENGI concernent :

- les inventaires biologiques ;

- l’appui à la création des aires protégées ;

- la promotion de la gestion durable des zones périphériques avec la participation de tous les
acteurs ;

- la recherche des solutions pour limiter les effets négatifs de l’exploitation forestière industrielle
sur les ressources naturelles.

Le projet PROFORNAT quant à lui s’occupe de :

- la participation de tous les acteurs au processus de zonage ;

- la vulgarisation de la politique et de la loi forestière auprès des différents acteurs surtout les
populations villageoises ;

- la sensibilisation des populations sur les méfaits du braconnage puis la recherche et la promotion
des sources de protéines alternatives ; |

- la promotion des activités génératrices de revenus.

25  Lesinfrastructures
2.5.1 Les voies de communication

Le district de Salapoumbé est desservi par la Nationale N° 10 reliant Yokadouma à Moloundou. Cette
route en latérite est soumise à un trafic intense car ent dehors du transport des personnes c’est elle qui

11
supporte l’évacuation du bois en provenance de la zone sud du département de Boumba et Ngoko et
même du Congo. Cette forte sollicitation fait que la chaussée et les ponts de ce tronçon sont très
souvent en mauvais état. La SAB apporte régulièrement son concours à l’entretien routier dans la
zone.

En dehors de cette route administrative, plusieurs autres routes construites par les sociétés forestières
permettent de désenclaver la zone. A titre d’exemple on peut citer les axes :

- Salapoumbé — Libongo 105 km

- Salapoumbé - Lokomo 20 km

2.5.2 La santé
la zone attenante à l'UFA 10-011 est couverte sur le plan sanitaire par deux centres fonctionnels : il
s’agit de l’hôpital catholique de Salapoumbé et de l’infirmerie du groupe Vicwood Thanry à Lokomo.

. L'hôpital catholique apporte les soins à toute la population sans discrimination et est doté d’un
laboratoire d’analyse. Pour répondre aux besoins sanitaires des populations pygmées et les intéresser
d'avantage à la médecine moderne, ceux-ci sont souvent soignés gratuitement ou au franc
symbolique.

Le dispensaire du groupe Vicwood Thanry quand à lui apporte des soins gratuits aux employés de la
société et à leurs familles nucléaires.

En dehors de ces deux centres de santé fonctionnels, un hôpital a été construit à Salapoumbé avec
l’aide de la banque mondiale mais il n’a pas encore de personnel ni médicaments.

2.5.3 L'éducation

Sur le plan de l’éducation, on rencontre quatre types d'établissement scolaire : l’école maternelle, les
centres d'éducation de base, les écoles primaires publiques et le collège d'enseignement secondaire de
Salapoumbé (CES).

Salapoumbé est doté d’une école maternelle fonctionnelle depuis 1992. Mais, cet établissement
manque toujours de locaux et les enseignements ont lieu dans la salle de réunion de l’inspection
primaire.

Les centres d'éducation de base quant à eux sont des établissements préscolaires qui préparent les
enfants (Baka pour la plupart) à affronter le cycle primaire. Ils sont l’œuvre de la mission catholique et
on en dénombre quatre dans les villages autours de l’'UFA.

La zone d’étude compte 4 écoles publiques fonctionnelles. Les effectifs (élèves et enseignants) pour
l’année scolaire 2002 — 2003 se présentent de la manière suivante :

Tableau 2.4: Effectifs dans les écoles riveraines de l’UFA 10-011

ENSEIGNANTS |

TOTAL GENERAL

Parmi les enseignants, 5% sont des fonctionnaires, 60% des diplômés des écoles normales
d’instituteurs recrutés comme vacataires par le Ministère de l’éducation nationale et 35% des jeunes
gens (ayant fait au moins la classe de 3°) recrutés par la commune.

12
En terme d’infrastructures, les salles de classes sont généralement insuffisantes (en dehors de l’école
de Lokomo), les bâtiments vieillissants et majoritairement en matériaux provisoires.

2.5.4 Les autres infrastructures
Salapoumbé tout comme Moloundou ne dispose pas de réseau téléphonique ; seul les services du

MINEF et les sites des sociétés d'exploitation forestière disposent des moyens de télécommunication
(radio ou téléphone par satellite).

Sur Le plan de l’alimentation en eau, il n’existe pas de système de distribution d’eau dans la zone, les
populations s’approvisionnent dans les puits et rivières.

13
3 ETAT DE LA FORET

3.1 Historique de la forêt

3.1.1 Origine de la forêt et perturbations

L’UFA 10-011 qui fait partie des forêts domaniales de production définies sur la base d’un plan de
zonage du Cameroun méridional a été créée à partir des anciennes licences 1578 et 1826 qui
appartenaient respectivement à la SEBC et à la SAB. La première a été attribuée en 1960 tandis que la
seconde l’a été en 1992. Cette UFA a donc déjà été presque entièrement parcourue par l'exploitation
forestière.

Dans le passé, il n’a pas été signalé d’activités agricoles de grande envergure dans l’actuelle UFA.

31.2 Autres aménagements
L'UFA 10-011 est superposée partiellement à la Zone d’intérêt Cynégétique (ZIC) N°28 dont
l’amodiataire est NGONG SAFARI. Cette ZIC a une superficie totale de 82 406 hectares et couvre en
partie les UFA 10-011 et 10.007. Elle ne dispose pas encore d’un plan d'aménagement ; mais le guide
de chasse utilise certaines infrastructures de l’UFA 10-011 notamment le réseau routier pour mener ses
activités.

3.1.3 Synthèse des résultats d'inventaire
L’inventaire d'aménagement de l’UFA avait été réalisé par l'ONADEF en Février 1999 à un taux de
1% appliqué sur 60 838 hectares.

Le plan de sondage (voir l’annexe II) établi à partir des photos aériennes au 1/50 900 était constitué
de 1 107 parcelles de 0,5 hectare (250m x 20m) effectivement sondées le long de 33 layons.

Suite à la procédure de classement qui a ramené la superficie de l’'UFA de 60 838,39 hectares à 48 554
hectares (soit une réduction de 20%), il a fallu procéder à un ajustement du dispositif de sondage en
fonction des nouvelles limites. Ce réajustement est décrit par Nti Mefe (2002).

Le plan de sondage ainsi modifié sur 48 554 hectares comporte 880 parcelles soit un taux de sondage
réel de 0,9% qui n’est pas loin des 0,93% effectivement réalisé par l'ONADEF.

3.2.1 Contenance

Les différentes strates forestières se trouvant à l’intérieur de la nouvelle délimitation sont résumées
dans le tableau 3.1.

Tableau 3.1 : Superficie des différentes strates forestières

Libellé des strates

Dense Humide Semi Caducifoliée densité forte (DHC b)
Dense Humide Semi Caducifoliée densité faible (DHC d
Secondaire Adulte (SA)

Marécageuse Inondée Temporairement (MIT)

Marécageuse Inondée en Permanence

48 553,99 100,00

14
Dans les 880 parcelles réparties de façon représentative entre les différentes strates ci-dessus, tous les
arbres dont le diamètre était supérieur ou égal à 20 cm ont été mesurés et classés suivant la
classification officielle en :

essences principales 1 ; 18 espèces ;
essences principales 2  : 7 espèces ;
secondaires : 38 espèces ;
complémentaires : 14 espèces ;
autres essences 8 283 espèces.

La liste des 63 essences commercialisables (Principales 1 et 2 et secondaires) est présentée en
annexe IV.

3.2.2 Les effectifs
Le tableau 3.2 présente la distribution des effectifs pour les essences commercialisables rencontrées
dans l’UFA, tous diamètres et diamètres plus grand ou égal au DME.

Tableau 3.2: Effectifs tous diamètres et diamètre > = au DME

UT re
[Nom commercial | GR | Tiges Tiges total |Proportion| Tiges/ | Tiges total | Proportion
ha (%) ha (%)
Acajou à grandes 242,77
folioles

3 hesioublans pe pgs) svp) Aéro ms)

D EE
vassam

Ca fassames [Pr] 025] 1287548 | 0es | cos | 121555 | 02
CS layousobene [ri] 102| dorer | 366 | 062 | 30205 | 525.
Copé pif osf 2m] 178] 015 | css | 15.
Crosaur _{Pif 03| 7365 130] 006 | 10746 | 065
CefBosséfonce— {Pi| 104f Suéois4| 370] 008 | 160 | 0.
CofDiéru/BaofPi| 002] 97106] 007] 000 | oo 000
ofDoussiéblans [Pi] 031[ 140608 | 110] 000 | 27,1 | 00.
Crioussiérouge [r1| 012 597214 | 04] 000 | oo] 000.
afro __ —{ri| où  2427| 00] 00 [| 12 | où.
lrafkcossipe ri] 018] ow322| os] 005 | 223346 | 046.
Fralcorwé  {rif o70| sss7so | 250 | 015 | 753165 | 15
FisfSape—(Pif 136) css | 466 | 036 | 408 | 362.
Héwo — tri| 00] 22770] o1[ 00 | esse] 04 |
Dirfriams — [rif 005] 284 | 016] 002 | 77626 | 0.16 .
Cisflime Congo [pif 001] 3568 | 005 | 000 | _s711| 06
Fiofwenge _[ri| 007! s%678 [| 025 | 001 | 46554 | 0:10.
D fsoustoti | | 615] 20730825 | 2189 | 1,50 | 7252811 | 15,6 |
A PE SE RE CE PE
Gofungea _{[n] ow] 204%] 024] 001] sw) on.
Gifanngér —_{r2| 00] 171] 015] 001 | sw] on.
Gofshe 7 [r2| 06] 0433  224/| 015 | 753165 | 15.
GslBongon/Oien [P2| 026] 197054 | 102 007 | ewss7| os |
Gale  r2f osf 2a6tes | 181 [00 | oo: | os |

15
3544442 0,15
[26 Movingui ___[P2/ 0007 "9713 [°° 001 | 000 [777 0.00 |" 000 |
27 jPao rose ____[P2[ 004] 3642,16 | 014 [001 À 485,54 [7 010 |
[__ISous totat [7 77230) 111528,54 | 8,21 | 041 19858,58 | 7 413 |
D PE AS PE EE A EE
[28 fAiélé / Abel __[ S [0087 166873 [0,11 / 001 T° 67076 | 7 01
[29 lako w CSI 000 000 000! 00 [ — 000 | 000
[33 ]Bodioa ___[ S | 0477 2262038 | 168 | 016 T 7768.64 | 162 |
[34 Dabéma | S[ 009! 451552 | 0,35 | 005 | 230,59 [7 048
[35 Diana ZT S [0407 1042160 [148 Ÿ o.17
[86 [Ekoune___ | S | 0,211 10166,84 [0,75 | 0.00 | 0,00 | 000 |
[37 Emien | S [1547 7aote82 | 5,52 | 114 T ss108,79 | 7146
[38 [Etimoé ____[ S | oo1[ 35088 0,08 | 000 18422 | 0047
[39 fEyek [ST 001 53400 [004 | 000 [°° 104,22 [7 004 |
[40 Fraké / Limba | $ | 4,14 20081934 | 14,78 | 226 T 109877,70 | 2284
[41 Fromager / Ceibal $ | _0,18[ 7 8836.83 [0,65 [0,15 T° 7o88,88 | 147 |
[42 Jiatandza | S[ 0.12] 582648 | © 0,43 | 0.06
[43 fiomba______['S | 0051 2330.59 | o17 | o18 | e78,27 | 188 |
[44 Koto TS} 003[ 1310.96 | 0.10 0,00 39422 [°° 004 !
[45 Kumbi_____ 1 ST 045[ 2164030 [1,61 | 022
[46 fLanda [SL 0247 1165296 | 0.86 | 008 [7 145662
[ar fLati TS 060! 2918240 [ 214 | 006 T 293,24 T° 061 |
[48 [ati parallèle Ts | 0.181 8730,72 | 0,64 [ 009 {7° 436986 | 091 |
[49 [Limbali [SL 2281 11070812 | 8:16 | 0,32 | 15687,28 | 323 |
[50 Mambodé __[ S | 0,00! 4521,31 [7 0,32 004 T 2067.82 [048 |
[51 Mukulungu___ [ S | 000! 97,11 [001 | 0,00 T 97,11 T° 002 |
[52 Mutondo | S [4847 23600136 | 17,30 | 5,54 T 74773,16 | 15,55 |
[53 Naga ST _o01[ 350,88 [0.08 | 0.00 | 000 | 000 |
[54 INaga parallèle _ $ [0.00 [0.00 [0,00 [0,00 [0,00 F7 000 |
[55 Niové TS [0067 1212.88 T _o00 | 002 T° 873,07 | 018 |
[56 (Oboto JS [0,00 [0,00 [0.00 | 0,00? 000 [| 000 |
[57 Odouma ____] ST 022[ o681,88 | 0,79 [0,00 T7 0,00 [000 |
[58 (Okan | S [0,001 0.00 | 0,00 [ 0,00 ? 0,00 | 000 |
[59 OnzabitiK____] SL 002} 873,97 [0.06 | 000 1 97,11 | 002 |
[60 fOssanga TS | 0,28 [7 18506,12 [1,00 [ o21 T 30106,34 T 2,12 |
[61 fPadouk blanc TS 0,00 97,13 [0,01 [0,00 7°" 0,00 000 |
[62 [Padouk rouge _ | S | _1,17[ 5661896 | 417 | 018 | ee85,38 | 185 |
[63 frali "TS [1261 6112049 | 450 | 090 | 4374715 | 910 |
[64 frola "7 Ts [0,007 0,00 [000 [0,00 1° "0.00 T 000
[__Jsous total | [19,557 54042402 T 69,90 | 5,00 | 388180,23 | 80717
[ |__| RS RS DRE
El [9,91 | 480975,92

Les dix ssgces les plus représentées en terme de nombre de tige total et nombre de tiges exploitables
sont présentées dans le tableau 3.3.

16
Tableau 3.3: Effectifs des 10 essences les

[1]

[4 Emien

Tous diamètres

Fraké / Limba

3.2.3 Contenu
Les volumes tous diamètres confondus et exploitables sont présentés dans le tableau suivant.

Tableau 3.4 :

0,34
[11 Doussié rouge CN LE M EC
EE

Ferrer 1
[8 (Bossé foncé | 1,036

pi 087! 424158 058 |

[10 (Longhi |
[_ otal [200727 940588 |

Vol/ha

Acajou à grandes |P 0,03 1456,62
folioles

[2 JAcajou blanc _[p1 | 0261 12624,04 0,29 |
[3 lAcajou de bassamiP1 |_0,03 |" 1456,62) 0,03 |
Ca fassamela  JPLT LOT 490395 114 034 | 16640) 052 |
[5 JAyous/Obeche _[p1 | 10,66| 517585,64| 12,05 | 9,30 | 451503,65[ 14,01 |
Béré_____Pi] 086! 4175644 0,7 |

[7 IBossé clair [pi] 128] 6214912) 1,45 |
[ 8 (Bossé foncé [pi | 1,28/  62149,12) 1,45 | 0,32 | 1544017] 048 |
Co Dibétou/Bipolo Pi] 013| 631204 0,15] 000 | 0,0
sé

lus représentées

Diamètres > = DME

[_JEssences | Tiges/ha [Tiges totales) |]

1,540

1,135
0,901

0,622

Vol. Total

ns Po cour rouge us 183 8885

Proportion
eo

[_0,01 [ 534,09) 0.02 |
NN

7, [7,753 |

Von tous diamètres confondus et diamètres > = au DME

ps PT Te
diamètres

[062 [2990926] 093 |

987] 4792298 11,15 | 5,72 | 27153466] — 861 |
— en nai Leo nee
0 |

0,04

[_0,02 [971,08] 0,03

RE MER MEET EE
28,57 1387187.78 32,41 21,53

| x

—,

mi mms

— Son en) mn sn

17

[_0,59 T° 28598,31 7 0,89 |

13109,58 0,31

£ 46126,30| 1,07 0,59 | 28598,31 0,89

[0,60 |

1,50 42241,98] 7 1,31 |
[_ 0341 1650836 0,38 | 0,80 | 3884320] 121 |
[_ 0,051 7 2427,70 0,06 | 0,05 |  2330,59] 0,07.

PPPPPP PP EP rer rPrNI

[Fraké / Limba 597214,20] 18,54 |
1 [Fromager / Ceiba |
2282038] 071
[0161 7768,64] 0,18 | 0,11 | 529239) 0,16 |
[44Koto |
[45 Kumbi ____|S_ | 0,19 5243832] 16.
[059] 2864686 7 0,67 | 0,36 | 1747944] 0,54.
17479,44] 0,54 |
[48 [Lai paraïlèle  ]S | 0,98

[49 fLimbali______}S | 5,36] 26024944) 6,06 | 2,60 | 1262404
0,5

0[ 3,9.
[50 Mambodé ____]S | 0,511 7° 24762,54] 0,58 | 0,43 | 2068400! 0,64 |
[51 Mukulungu___]S 1 0,031 1456,62) 0,03 [0,03 [7° 1505,17] 0,05 |
[52 Mutondo IS | 7,80] 37872120) 8,81 | 0,28 | 13595,12] 0,42 |
[53 ÎNaga 7 }S | o01f 485,54 001 | 0,00 [ 0,00! 0,00 |
[54 Naga parallèle __|S_[ 0,20] _9710,80/ 0,23 | 0,00 | 0,00! 0,00 |
[55 [Niové IS | 0,10) 4855.40) 0,11 [0,08 | 4078,54] 0,13 |
[56 lOboto ______]S | 2,50[ 121385,00) 2,82 | 1,90 | 92252,60[ 2,86 |
[57 lOdouma JS T 0,34[ 16508,36 0,38 | 0,02 | 971,08[ 0,05 |
[58 lOkan _____]S |] 0,30] 14566,20 0,34 [0,00 1 0,00! 000 |
[59 Onzabili K____}S | 0,06! 2913,24) 0,07 [ 003 [126240] 004!
[60 JOssang IS | 110 53409,40! 1,24 | 1,40 | 67975,60| 2,11 |
[61 fPadouk blanc __]S_ | 0,00! "0,00! 0,00 [0,00 [0,00 oo
[62 JPadouk rouge _]S | 2,85] 138378,90] 3,22 | 892 | 43329590 13,45 |
[63 frati 7 ]s | 5,97
[64 frola 7 ]S | 0,06[ _2913,24 0,07 | 0,05 | 2427,70) 008 |
A RE VE RE PE A A RE EE
[_ (Sous total | | 55,54[ 2716110,76) 63,21 | 42,74 [2075343,62] 64,42 |
D RE VE EP A PR M
[__frotal général __[_]

88,99 | 4320820,46 100,68 | 66,71 |3239085,89 100,54

18
Les dix essences les plus représentatives en terme de volume pour l’ensemble de l’UFA sont
présentées au tableau 3.5.

Tableau 3.5: Volume (en m°) des 10 essences les plus représentées

| Tous diamêtres | Diemètres > = DME
Vol total

[529 | 25704486 |

155372,80

126240,40

3.3 Productivité de la forêt

3.3.1 Accroissements

Les études pour la détermination de la croissance des essences forestières sont encore peu poussées au
Cameroun (en dehors de l’expérience du projet API Dimako). Ainsi, les taux d’accroissement utilisés
au Cameroun sont des estimations faites à partir des travaux précédents et ceux menés en Cote —
d'Ivoire, au Ghana et en RCA. Les accroissements par essence officialisés par les fiches techniques du
MINEF sont présentés en annexe IV.

_ Mortalité

Élle représente les dommages causés au couvert végétal par des causes autres que anthropiques
(dessèchement, chablis...). Elle est fixée par la réglementation à 1% toutes classes de diamètre et
toutes essences confondues.

3.3.3 Dégâts d’exploitation

L'ensemble des dégâts causés à la forêt par les activités d'exploitation forestière (réseau routier, parcs
à bois…) est fixé par la loi à 7% du peuplement résiduel appliqué sur tous les diamètres de toutes les
essences.
4 AMENAGEMENT PROPOSE

4. Objectifs d’aménagement assignés à la forêt

L'UFA 10-011 est une forêt du domaine forestier permanent dont l’objectif principal est la production
soutenue et durable dé bois d'œuvre.

42 Affectation des terres et droits d’usage

4.2.1 Affectation des terres
L'UFA 10-011 a été subdivisée en 2 séries (Figure 4.1).

4.2.1.1 La série de protection

Cette série a pour objectif le maintien de la diversité biologique dans les zones écologiques
particulières. Elle couvre une superficie de 1 484 hectares (3% de la superficie totale) formée d’une
‘bande de 300 m de profondeur le long de la rivière Lobéké. Cette affectation se justifie d'autant plus
que ce cours d’eau sépare l’UFA 10-011 du parc national de Lobéké. Cette bande va donc constituer
une sorte de zone tampon entre les deux affectations. |

4.2.1.2 La série de production
Elle vise spécifiquement la production de bois d'œuvre. D'une superficie de 47 011 hectares soit près
de 97% de l’UFA, cette série est divisée en deux parties.

D'une part, il y aune partie constituée par les cinq assiettes annuelles de coupe (AAC) exploitées
durant la convention provisoire soit 9.970 ha (Voir Carte 2 en Annexe).

Tableau 4.1: Assiettes de coupe exploitées pendant la convention provisoire

N'AAC_] Exercice _[Superficie(ha) |

98 / 99
[_-02 | 59700 | 2120
[14] 02703 | 2495
[Total 77777 | 10461]

Ces assiettes annuelles de coupe constituent le premier bloc quinquennal. Etant donné que les limites
de l’'UFA telles que décrites dans la convention provisoire ont été modifiées par la commission de
classement! une partie de l’UFA se trouvant entre les AAC 13 et 14 n’a pas été réellement exploitée
durant la convention provisoire. Ne couvrant que 598 ha il n’est pas possible de l’intégrer dans les
blocs suivants et sera donc considérée comme faisant partie du premier bloc quinquennal qui aurait
alors 11 059 ha.

D'autre part, il y a la partie non exploitée en convention provisoire qui couvre une superficie de
35 952 hectares.

Proposition de décret de classement tel que présenté par l’UTO du Sud Est (Voir Annexe I).

20
CARTES DES SERIES DE L'UFA 10.011

ETTS à

ETS

735

2x0

Légende

MN Routes

+, + Courbes de niveau

NM Réseau hydrographique
| | Série de protection
Es Série de Production

Figure 4.1: Carte des affectations

18-35 LT 1545"

1538" 1540 4545"
N eo L +0 Kilomètres
__
W E
S Æchote : 1/280.000

VICWOOD THANRY
Dépertement d'aménagement
2012/02

21
4.2.2 Droits d’usage
Les droits d’usage concernent l’utilisation des ressources forestière de l’UFA par les populations
riveraines. Leur conduite en fonction de l'affectation des terres est résumée dans le tableau 4.2.

Tableau 4.2: Conduite des droits d’usage dans P'UFA 10-011

Activités autorisées Activités réglementées | Activités interdites
Série de Etudes et recherche Prélèvement des Défrichage, feu de
protection ressources à des fins brousse, chasse,
scientifiques, ramassage |pêche, cueillette,
des fruits récolte du bois

d'oeuvre.

Série de Récolte de bois Chasse et pêche de Défrichage, feu de

production |d’œuvre, chasse subsistance, récolte des | brousse, agriculture,
sportive pour perches pour des besoins |braconnage
l’amodiataire de la ZIC |domestiques, cueillette,
28 ramassage des fruits

La série de protection ayant une écologie spéciale, la chasse et la cueillette y sont interdites parce toute
intervention humaine peut y entraîner des conséquences biophysiques et causer des perturbation sur
l’éthologie animale.

Pour les activités dont l’exercice est réglementé, cette réglementation se fera à travers des protocoles
d'accord élaborés par toutes lés parties prenantes de la gestion des ressources de cette UFA au niveau
local (administration forestière, guide de chasse, exploitant forestier et les populations riveraines). Ces
protocoles vont comporter les engagements des différents acteurs pour une gestion harmonieuse des
ressources et seront assujettis aux lois et règlements en vigueur.

Cette démarche qui a déjà commencé se fait sous l’impulsion du MINEF (UTO Sud - Est).

4.3 Aménagement de la série de production

4.3.1 Distribution des effectifs par classe de diamètre
Les effectifs pour les essences principales 1 et 2 de la série de production ont été regroupés en classes
de diamètre de 10 cm. Le tableau 4.3 et la figure 4.2 illustrent leur répartition.

La distribution des effectifs indique la tendance d’une essence ou un groupe d’éssence à se régénérer.
Pour l’UFA 10-011, cette distribution a l’allure d’un J inversé ce qui laisse présager de manière
générale une bonne régénération pour les essences principales de la série de production dans le temps.
Si cette tendance est vraie pour l’ensemble des essence, ce n’est pas forcément le cas pour chaque
essence prise individuellement (voir en annexe V les histogrammes par essence).

22
Tableau 4.3: Effectifs des essences principales 1 et 2 pour la série de production

Classe de Effectif %

diamètre
20-30 139005 18,77
31-40 102949 13,90
41-50 97964 13,23
51-60 90312 12,20
61-70 84979 11,48
71-80 59358 8,02
81-90 55300 7,47
91-100 44171 5,97
101-110 19941 2,69
111-120 16115 2,18
121-130 8231 1,11
131-140 6724 0,91
141-150 2666 0,36
151 et plus 12753 1,72
Total 740 469 100,00

Effectifs

160000
140000
120000 +

100000

80000 +:

1 2 3 4 5 6 7 8 9 150 11 12 13
Classes de diamètre

Figure 4,2 :

Histogramme des effectifs par classe de diamètre pour
principales 1 et 2

les

essences
4.3.2 Essences à aménager
Les essences à aménager ont été retenues à partir de critères écologiques et économiques.

Ainsi, certaines essences présentant moins de 5 tiges sur 100 hectares (tous diamètres confondus voir
tableau 3.2) ont été exclues de l’exploitation afin de faciliter leur régénération. C'est le cas de l’Aïélé,
l’Acajou à grandes folioles, l'Acajou de bassam, le Koto, le Dibétou, l'Ako W, l’Andoung, le Naga
parallèle, l’Oboto, l’Onzabili K, l’Eyek, l’Etimoé, le Naga, le Tiama Congo, le Movingui, le
Mukulungu, le Tola et le Padouk blanc.

Ensuite, toutes les autres essences Principales 1 et 2 ayant un volume exploitable ont été retenues.
Enfin, la liste a été complétée par les essences secondaires ayant actuellement ou potentiellement une
bonne valeur commerciale.

Ces critères ont permis de retenir 31 essences à aménager totalisant 81,92 % du volume total
Liste des essences à a

exploitable.
Tableau 4.4 : ménager
dl RE
Vol expl. total
[1 lAcajou blanc 7] Pi] 80 | 534,09 | 002 7
[2 lAssamela / Afromosia | P1 [100 | 1665402 | 0,51 |
[3 [Ayous / Obéché __ [ P1 [80 | 451503,65 |" 1394 |
Ca bBété [pr | 60 | 1252693 | 039 |
[5 IBossé clair [p1 | 80 | 2990926 | 092

CE fossé foncé [PI #0 | 154017[ 04
[7 IDoussié ban [ri| 8 | 67) 0 |
Ca fcossipo fr] % | 462 | 106 |
Cocos 7 frif so | su on”
HbfSapet— [ri 10 | 275466 | 557 |
Fur fSipe [ri 80 | 1490897] 046
[rafriams fm | cs | 00 |
[3 eng [ri 50 | 34500 | 010
lafmmgés [#2] & | 4159] 01 |
[istaninger [#2] 6 | 3%] on |
FiéfBaña [#2] 6 | 2531 0% |
HrBogonon — fr] 6 | 84] 07 |
F9 ÎLong [raté | 457» | 140 |
C2 fmen | S | 50 |  4554/ 015 |
[23 fFroké/ime  _[S | 0 | 7142) 184 |
(rafFromager | S| 50 | uw] 350 |
[25 Momba | S | &@ | s%25 | oi |
(26 Mambodé | S | 50 |  26m| 04 |
(7 Jpadouk rouge [ST | ms) na |
etre _fS| so | sum | 74 |
F0 fur fs | % | cie | 190 |
(0 Diane Z CS 50 À sos000 | 158
E frota  Ÿ  Jzesxsis | #92 |

24
4.3.3 Rotation
Elle est de 30 ans conformément à la réglementation en vigueur (Arrêté n° 0222 / A /MINEF du 25
janvier 2001).

4.3.4 Pourcentage de reconstitution et détermination des DME/AME

C’est l’indice de renouvellement de la ressource basé sur les effectifs dénombrés. Ii permet d'estimer
le nombre de tiges de la série de production qui passeront à l'exploitation à la prochaine rotation.
Suivant les travaux de API Dimako, il se calcule à partir des paramètres d’aménagement suivants : les
dégâts d'exploitation, la mortalité, la rotation (Durieu de Madron et al., 1998).

Il est donné par la formule ci — après :

%Re = pourcentage de reconstitution du nombre de tige initialement exploitables
No — effectifs de 2, 3 ou 4 classes de diamètre immédiatement en dessous du DME
Np = effectif total d’essences initialement exploitables

a = taux de mortalité

A = dégâts d'exploitation

T = rotation

Les pourcentages de reconstitution calculés sur la base des DME administratifs se présentent comme
suit pour les essences à aménager:

Tableau 4.5: Pourcentage de reconstitution avec les DME administratifs

DM Pourcentage de
administratif | reconstitution

E
50 697,93
50

Essence

tibé
ongo H (Olon
oussié blanc

[50 |

[60 [ 48842 |
[___80 | 3164 |
[60 _] 15032 |
Acajou blanc [ so |

romager

[___s |
[6 |

ossé clair
adouk rouge F
ossé foncé

Bahia 57,11

69,32

| __50 |
[___ 80 | :
[go | 6019 |
DT RAT
apelli [100 | 568 |
Kossipo [80 | 4914 |
onghi [60 | 4543 |
fAningré À [__ 60 [| 4 |
raké / Limba [60 | 34 |
ong [so | 366  ]

25
Etant donné qu’il est presque impossible de prétendre reconstituer tout le bois récolté au bout d’une
rotation, un taux de reconstitution minimal de 50% sera accepté pour chaque essence.

Seulement 18 essences sur les 31 retenues pour l'aménagement ont un taux de reconstitution supérieur
ou égal à 50%. Pour emmener les autres à atteindre au moins ce taux minimal, on a procédé à une
remontée des DME administratifs (DME/ADM) et ainsi obtenir les DME aménagement (DME/AME).

Tableau 4.6: Taux de reconstitution avec les DME rehaussés

Essence

Kotibé

Bongo H (Olon
oussié blanc
été
cajou blanc
romager

CG
©

ossé clair

'adouk rouge

ossé foncé

ahia

apelli
Kossipo
Longhi :
[Aningré À
Aningré

raké/ Limba

abema
ous / Obéché

58,47

NB : Les essences dont les DME ont été rehaussés sont en gras.

. Le Tali, essence importante de l’'UFA 10-011, a une reconstitution de 18,49 % à 70 cm (DME + 20
cm). Cette essence sera exploitée à 70 cm au diamètre à hauteur de poitrine vue sa mauvaise structure
diamètrique (forme de cloche) qui ne permet pas sa reconstitution même avec une forte augmentation
des DME.

Les volumes exploitables de la série de production ont été calculés en fonction des
DME/aménagement ci — dessus.

Tableau 4.7: Distribution des volumes exploitables de la série de production. pour les essences

aménagées
N° Nom DMPANE] Varenne |
commercial
1 JAcajou blanc 80 534
"2 Assamela 110 10080
3 JAyous 100

Bété

 Bossé clair

Bossé foncé

277535
11201

_fSipo

Tiama 90
lAningré a] 70
14 Aningré R 60
Bahia

Bongo H
IE;

27
285560
3253
18000

426880
113422

2 290 729,93

[
« [Sous-total 215 900
Sous-total |" [| 215900 |

Total . 2 506 629,93 |

4.3.5 Possibilité forestière
Elle désigne le volume maximal de bois à prélever durant la durée de la rotation . Elle est obtenue par
la formule suivante :

P,=V./R

P,= possibilité annuelle

V, = volume total exploitable de la série de production

R = rotation

Le volume total exploitable de la série de production pour les essences aménagées et les essences
spéciales comme le Tali est de 2 506 629,93m°. La rotation étant de 30 ans, la possibilité
annuelle de l’UFA 10-011 est donc de 83 554,31 m°.

44 Le parcellaire

44.1 Division en UFE et AAC

La parcelle représente la superficie à parcourir par l’exploitation pendant une période précise. Au
Cameroun, il s’agit des périodes de 5 ans pour les Unités Forestières d'Exploitation ( UFE) et d’un an

pour les assiettes annuelles (AAC).

La division a été faite à l’aide du logicieL Arcview en s’appuyant autant que faire se’pouvait sur les
limites naturelles.

La démarche utilisée a consisté à diviser la série de production en six blocs (UFE) à peu près

équisurfaces. L'approche souhaitée était d’avoir des UFE d’égale volume mais n’ayant pas pu obtenir
les résultats d'inventaire par placette, on s’est seulement basé sur la superficie du massif pour faire le

28
découpage. Une différence d’au plus 5% (2.5% de part et d’autre de la moyenne) était acceptée entre
les superficies des différentes UFE.

Pour obtenir des AAC, la superficie de chaque UFE a été divisée par 5, les assiettes de coupe d’une
même UFE seront donc à peu près équisurfaces.

Etant donné que les assiettes de coupe exploitées pendant la convention provisoire doivent faire partie
intégrante de la série de production, elles ont été regroupées pour former la première UFE malgré le
fait qu'elles ne soient pas toutes contiguës. La superficie de cette UFE est largement supérieure aux
autres parce que les assiettes accordées en convention provisoire n’étaient pas toujours égales au
trentième de l’UFA (voir paragraphe 4.2.1). Lors de la convention provisoire les AAC avaient une
superficie moyenne de 1990 ha, tandis que dorénavant elles auront une superficie moyenne de 1550
ha.

La superficie et la disposition des AAC de la convention provisoire ont été une contrainte lors de la
délimitation des UFE.

Les contenances et contenus des différentes UFE et AAC sont présentées dans le tableau ci-après

Tableau 4.8: Superficies (ha) et volumes exploitables (m3) des UFE et AAC

UFE 1

AAC Superficie Volume
exploitable
(1) 1 578 84 138,96

(02) 2 120 113 038,40
(21) 1778 94 802,96

UFE 2
AAC Superficie Volume
Es
T6
72
2-3

MR EMI
MXML

29
UFE 3

Superficie Volume
PT | cms |

UFE 4

AAC Superficie Volume
En
CS TES | 700740 |

77 100,72

76 300,92

74 381,40
76 674,16
78 540,36

382 997,56

AAC Superficie Volume
exploitable

37627 76 314,20
37658 76 514,20

4.4.2 Ordre de passage :

Il correspond aux numéros des UFE et des AAC, Cet ordre de passage a été fixé en fonction des
informations disponibles sur l’historique de l’exploitation du massif et des données recueillies lors de
l’inventaire d'aménagement (stade de développement de la forêt.…).

30
4.4.3 Voirie forestière

Le réseau des pistes principales sera planifié en superposant trois types de carte: réseau
hydrographique, relief et ressource (zones riches en tiges exploitables). Cette méthode permettra
d’avoir un réseau de routes principales court et efficace causant peu de dégâts sur l’environnement.

La planification des pistes secondaires et de débardage quand à elle se fera suivant la méthode
préconisée par API Dimako (Mekok, 1995 cité par Durrieu de Madron et al., 1998). Cette méthode
consiste à regrouper les tiges exploitables d’une AAC en ‘* paquets d’arbres’” sur la base des données
de la carte d’exploitation. Les tiges issues d’un paquet ou d’un ensemble de paquets rapprochés sont
destinées à un même parc à bois d’où partent des pistes de débardage.

Les largeurs maximales des différents types de piste sont les suivantes :

- route principale : 30 m dont 10 m pour la chaussée (fond de fossé à fond de fossé) et 10 m
d'éclairage de chaque coté,

“= route secondaire : 15 m,

- pistes de débardage : 5 m.

Tous ces principes seront appliqués lors de l’élaboration des cartes du réseau routier qui sera faite dans
les différents plans quinquennaux et les plans annuels d'opération.

Le kilométrage des routes à construire est fonction de la topographie et de la richesse de la forêt.
L'UFA 10-011 étant peu accidenté et en considérant un prélèvement réel de 8m° à l’hectare, on peut
ouvrir 9 km de route pour 1 000 hectares de forêt (CIRAD-Forêt, 1997). La longueur totale des routes
à construire dans l’UFA est d’environ 375 kilomètres.

4.5 Programme d’intervention sylvicole

L'aménagement forestier durable signifie que le volume de bois extrait d’une forêt sera régénéré
durant la période de repos (temps de rotation) et que la même quantité et qualité de bois sera de
nouveau disponible lors des coupes suivantes. Toutefois, la coupe sélective à diamètre limite telle que
pratiquée actuellement a tendance à modifier la structure de la forêt. Les meilleurs sujets des essences
de valeur sont exploités et les tiges mal conformées et les essences de moindre valeur sont laissées en
forêt. Sur le long terme la quantité et qualité du bois disponible risque de décroître. L’aménagiste
forestier se doit d'adopter des mesures qui assureront un rendement soutenu et idéalement
augmenteront le volume exploitable autant quantitativement que qualitativement.

Différents traitements sylvicoles ont été mis à l’essai dans plusieurs pays abritant des forêts tropicales.
Les résultats obtenus ne sont pas très probants et parfois leur coût est supérieur à la valeur générée. On
s’entend par contre sur le fait qu’une ouverture de la canopée aura une influence positive sur
l'accroissement en diamètres des tiges résiduelles.

A l'heure actuelle, il semble prématuré de vouloir appliquer un traitement sylvicole à grande échelle
mais les essais grandeur nature doivent être mis en place afin d’en évaluer les effets. C’est dans cette
optique que la SAB s’engage à réaliser des traitements sylvicoles sur une certaine superficie durant la
mise en œuvre de ce plan d'aménagement. En fait 0,5% du revenu total tiré de la forêt sera réinvestit
dans des traitements sylvicoles. Pour l’UFA 10-011, cela représente une somme annuelle d’environ
12 000 000 FCFA pour la première rotation.

Les protocoles d’application des traitements seront arrêtés et mis en place avec des organismes de
recherche forestière tels que l’'IRAD ou le CIRAD/Forêt. Des placettes témoins seront parallèlement
mises en place afin de bien évaluer l’impact du traitement sur le peuplement résiduel. Dans un premier
temps les principaux traitements appliqués seront

- La préservation d’arbres semenciers

31
- Le dégagement d'arbre d'avenir
-  L'enrichissement.

La préservation d’arbres semenciers consiste à identifier et de préserver sur pieds un certain nombre
de tiges matures en mesure de produire des graines. Le nombre de pieds par unités de surface sera
déterminé selon les espèces et leur mode de propagation des graines.

Le dégagement d'arbre d'avenir consiste à éliminer les arbres de moindre valeur qui gênent ou
oppriment un arbre d’avenir. Un arbre d'avenir étant considéré comme un arbre bien conformé, en
bonne santé d’une essence ayant une valeur commerciale reconnue et dont l’exploitation est prévue
lors du prochain passage après une rotation.

L'enrichissement consiste à replanter des essences de grande valeur commerciale dans les ouverture
naturelles (Chablis) ou trouées d’abattage. Ce traitement demande un entretien régulier durant les 4 ou
5 années suivants la plantation de manière à contrôler la végétation entrant en compétition avec les
plants mis en place.

Il sera possible d’évaluer les coûts à l’hectare lorsque les protocoles d’implantation seront bien définis
et ainsi se fixer des objectifs en terme de superficie à traiter annuellement. La définition des
traitements sylvicoles et le programme de réalisation seront repris plus en détail dans les plans
quinquennaux.

4.6 Exploitation à faible impact

L'exploitation forestière, malgré le faible nombre de tiges prélevées à l’hectare (de 1 à 2 tiges/ha),
cause des dommages au peuplement résiduel lors de l'abattage ou du traçage ou du débardage. On
remarque aussi d’importantes pertes en forêt de bois commercialisable dues à des techniques
d’abattage ou de façonnage des bois parfois mal maîtrisées par les ouvriers. La réduction des dégâts
d'exploitation à leur minimum contribuera à améliorer la qualité du peuplement résiduel et la
diminution de pertes en forêt. Ainsi les coefficients de commercialisation ainsi que la marge
bénéficiaire seront rehaussés.

La planification est un élément essentiel dans un processus de réduction des dégâts d’abattage. Ce plan
d'aménagement s’inscrit dans cette planification de l’exploitation forestière. Avec un parcellaire bien
établi, il sera plus aisé de bien planifier l’avancée des coupes, l’installation du réseau routier et des
pistes de débardages.

La formation est primordiale, particulièrement en ce qui concerne les activité en forêt telles que
l'abattage, le façonnage ou le débardage.

LA SAB s’engage à élaborer un programme d’activités directement reliées à l’exploitation à faible
impact (formation, planification ..) qui sera détaillé dans les plans quinquennaux.

47 Programme de protection de l’environnement.

4.7.1 Protection contre l'érosion

Les mesures suivantes contenues pour la plupart dans les normes d’intervention en milieu forestier
seront appliquées dans la conduite de l'exploitation dans l'UFA 10-011 afin d’éviter l’érosion des
berges, bassins versants et autres zones fragiles : |

- limitation de l’exploitation à 30 m des cours d’eau et marécages ;

- pas d’abattage d’arbres sur les sites dont la pente est supérieure à 50 % ;

32
- déviation des eaux de ruissellement vers les zones de végétation lorsque la pente sur une route
est supérieure à 9 % ;

- construction des chaussées bombées avec une pente de 3 à 5 % vers les fossés latéraux (Laurent
et Maître, cité par Durieu de Madron et al. , 1998)

- fermeture de certaines routes du massif à la circulation en période de pluie.

4,7,2 Protection contre les feux de brousse
Elle consistera principalement à interdire les activités agricoles dans l’UFA.

4.7.3 Protection contre les envahissements par la population

Dans le cadre de f’aménagement de l’'UFA 10-011, aucune activité agricole n’est autorisée même pour
les ouvriers dont les campements sont d’ailleurs temporaires. Par ailleurs, les villages riverains sont
situés à une distance moyenne de 5 kilomètres du massif, et n’étant pas trop peuplés, il n’y a pas à
priori de grandes menaces d’envahissement par l’agriculture. Cependant, l'ouverture et l'entretien
régulier du layon externe de l’UFA contribueront à rappeler la séparation entre la forêt à usage
multiple et le forêt de production.

Le prélèvement du bois de service et la récolte des produits forestiers non ligneux seront réglementés
par des protocoles d’entente entre les populations, la SAB, et l’administration forestière (voir
paragraphe 4.2.2).

4.7.4 Protection contre la pollution

Pour éviter la pollution de l’air et des eaux, les mesures suivantes seront prises dans et autour de la

concession :

- le nettoyage des machines ne se fera ni dans les cours d’eau ni à une distance inférieure à 60 m
de ceux -— ci. Il en est de même de la manipulation des carburants et lubrifiants ;

- lors de la construction ou de la réfection des ponts, les arbres ou parties d’arbres tombés dans
l’eau seront enlevés ;

- il sera construit des dos d’âne aux entrées et sorties des villages puis au niveau des écoles pour

… réduire la pollution de l’air par la poussière et limiter les risques d’accidents.

4.7.5 Protection de la faune

Elle se fera à deux niveaux : au niveau de la collaboration avec les services du MINEF chargés de la

gestion de la faune et au niveau interne de la société,

Au niveau interne, l’étude d’impact environnemental réalisée a formulé des mesures d’atténuation qui
seront mises en œuvre pour une bonne gestion des ressources forestières. S'agissant de la faune, il y’a
entre autres mesures : .
- l'interdiction de la chasse aux ouvriers avec des sanctions pouvant aller jusqu’au licenciement
pour les contrevenants ;
- interdiction de transporter les braconniers ou les produits de la chasse ;
- institution d’un comité de lutte anti - braconnage au sein de l’entreprise ;
- appuyer les actions du comité de vigilance de la ZICGC 1 ;
- identifier et protéger les sites critiques éventuellement présents dans l’'UFA …

Certaines de ces obligations avaient déjà cours dans la société avant la réalisation de l'étude et
notamment toutes les restrictions envers les employés. Celles - ci sont contenues dans le règlement
intérieur et s’imposent aussi aux différents sous — traitants qui exécutent les travaux pour le compte de
la SAB.

S'agissant de la collaboration avec le MINEF, le concessionnaire appuiera l’'UTO et les agences
d'exécution (WWF, GTZ) dans les activités de lutte anti — braconnage. Sa participation qui sera
définie de manière plus précise dans les plans annuels d’opération, pourra couvrir les aspects tels : la
circulation de l’information, l’appui en moyens logistiques.

33
4.7.6 Protection contre les insectes et maladies

Des recherches en entomologie forestière seront menées dans l’UFA afin d’avoir une idée sur les
insectes xylophages de la zone et les éventuels dégâts qu’ils peuvent causer sur les essences
commerciales ainsi que les méthodes de lutte ou de prévention.

Mais, en cas d'attaque massive et importante des arbres ou des peuplements par les insectes,
l’administration forestière sera immédiatement saisie afin d'entamer une concertation avec les autres
services compétents pour une action rapide.

4.6.7 Dispositif de surveillance et de contrôle

4.6.7.1 Dispositif de surveillance

Le concessionnaire doit avoir une organisation interne lui permettant de disposer d’une connaissance
exacte de tout ce qui se passe dans le massif dont il est attributaire. C’est ainsi que pour le cas de
l'UFA 10-011, la SAB va baliser toutes les entrées pouvant conduire dans l’UFA par des guérites. Ces
guérites seront équipées d’un système radio permettant une communication avec les bureaux et les
services locaux du MINEF. Le gardiennage sera assuré par un personnel qualifié assisté en temps utile
par les agents administratifs commis au contrôle.

Lesdites guérites seront installées à :

- Lokomo carrefour (route Lokomo Libongo) ;

- Momboué (axe Yokadouma Moloundou) ;

- Koumela au niveau de la rivière Lopondiji limite naturelle entre l'UFA 10-011 et l’'UFA 10.012 ;
- Lobéké (rivière) sur l’axe Koumela Libongo.

Par ailleurs, des missions de reconnaissances seront régulièrement effectuées le long des layons
séparant l’'UFA des massifs voisins (zone à usage multiple, UFA, Parc national de Lobéké).

4.6,7.2 Contrôle

Il est effectué par l’administration forestière dans le but de s'assurer du respect des normes et de la
réglementation par l'exploitant. Tous les paliers du MINEF sont mis à contribution pour réaliser les
tâches relatives au contrôle, Mais, le Contrôle des tâches techniques relatives au suivi du plan
d'aménagement de l’'UFA 10-011, devrait revenir en priorité à l’'UTO Sud-Est (MINEF/TECSULT,
1999).

De la même manière d’après « Les procédures de contrôle forestières » (MINEF/TECSULT, 1999),
c'est l’'UTO, structure locale du MINEF, qui devrait assurer la réception des matérialisations
d’assiettes, l’analyse et ou le contrôle des inventaires d'exploitation, l’analyse des demandes de permis
annuel, la réception des travaux d'aménagement, et le récolement annuel.

La SAB de son côté collaborera suivant les exigences légales pour faciliter le contrôle de ses activités
par l'administration (facilitation de l'accès aux zones à contrôler, mise à disposition des documents de
chantier).

4.8 Autres aménagements

4.8.1 Structures d’accueil du public

Lors des inventaires d’exploitation, les éventuels sites d’intérêt touristique présents dans l’'UFA
(grottes, rochers, chutes .…) seront localisés et signalés aux administrations et ONG compétentes pour
une valorisation. Les stratégies de valorisation seront élaborées de concert avec le concessionnaire
pour intégrer les spécificités liées à son activité.

4.8.2 Mesures de conservation et de mise en valeur du potentiel halieutico - cynégétique

L'UFA 10-011 est superposée à la ZIC n° 28 déjà attribuée à un guide de chasse qui devrait produire
un plan d'aménagement. Par ailleurs, il existe une zone de chasse à gestion communautaire dans la

34
forêt multi - usages bordant le massif. Les gestionnaires de ces espaces vont élaborer des protocoles
d'entente avec l’exploitant forestier et les structures locales du MINEF (UTO) pour une gestion
efficace de la ressource faunique et une co-existence pacifique.

Au niveau interne à l'opérateur, il contribuera aux opérations de lutte anti — braconnage effectuées par
les services compétents. Il organisera des séances de sensibilisation de son personnel sur la législation
faunique. Par ailleurs le règlement intérieur de la société interdit à tout ouvrier de chasser, pêcher ou
de transporter des produits issus de ces activités. Des sanctions allant jusqu’au licenciement sont
prévues pour tout contrevenant.

Actuellement, il n’y a pas de couloir de migration de la grande faune identifiés dans l’'UFA 10-011.
Mais, au cas où des études spécifiques venaient à en signaler la présence, ces couloirs seront localisés
et isolés de l’exploitation. Il en est de même des salines et autres sites d’importance pour la faune.

. 48.3 Promotion et gestion des produits forestiers non ligneux
Le principe de prélèvement des produits forestiers non ligneux dans la forêt de production par les
populations riveraines est acquis. Mais, les modalités de cette jouissance seront formalisés par des
protocoles d'entente entre populations, administration forestière et concessionnaire.

Cependant, une bonne connaissance des produits les plus sollicités, du potentiel disponible, des aires
de prélèvements actuels et des opportunités de vente est nécessaire pour une promotion et une gestion
efficientes.

Des études pourront être menées dans ce sens par les structures compétentes (ONG, instituts de
recherche...) avec la collaboration de l’exploitant forestier.

4.8.4 Mesures pour harmoniser les activités de la population avec les objectifs
d'aménagement.

Elles sont contenues dans le rapport d'étude d’impact réalisé pour l’exploitation de l’UFA (JMN,

2002).

49 Activités de recherche

Les activités de recherche vont contribuer à la maîtrise de la dynamique de la forêt en vue de réajuster
progressivement les paramètres d’aménagement. Il s’agira beaucoup plus d’une recherche appliquée,
l’entreprise demeurant disposée à collaborer pour la recherche fondamentale.

La recherche va se dérouler sur une superficie de 100 ha dans la série de production. Des parcelles
permanentes d’observation de 25 ha y seront installées aussi bien dans les UFE exploitées que dans
celles non encore exploitées. Pour chaque paramètre ou traitement, on aura une parcelle dans une
AAC exploitée et une parcelle témoin dans une AAC non exploitée.

Les thèmes de recherche seront entre autres :

- l'établissement des tarifs de cubage locaux ;

- la détermination des coefficients de commercialisation ;

- les accroissements ;

- la mortalité ;

- la phénologie ;

- les effets des traitements sylvicoles ;

- l’entomologie

= l'influence des activités d’exploitation sur l’éthologie de la faune sauvage.

35
Ces recherches seront réalisées en collaboration avec les structures compétentes (instituts de
recherche, universités, ONG...) lorsque les compétences nécessaires sont absentes au niveau du
concessionnaire.

Les programmes et les protocoles de ces recherches seront présentés plus en détail dans les différents
plans quinquennaux.

36
5 PARTICIPATION DES POPULATIONS A L’AMENAGEMENT

5.1 Cadre organisationnel et relationnel

La participation des populations riveraines à l'aménagement de l’UFA 10-011 se fera à travers les
comités paysans — forêt. Ceux — ci , créés par les représentants locaux de l’administration territoriale et
du MINEF serviront d’intermédiaire entre ces administrations, l'exploitant forestier et le reste de la
communauté. Les membres des comités seront élus par les villageois pour une CEE qui sera
déterminée par les textes créant lesdits comités.

Les comités paysans - forêt auront pour rôle :

- la sensibilisation des villageois sur les questions liées aux droits d’usage et en particulier à
l’exploitation des ressources forestières ;

ve l'information des villageois sur les activités d'aménagement ;

- la supervision et le suivi des tâches d'aménagement confiées aux populations par l’exploitant ;

- la collaboration avec le concessionnaire et l’administration forestière en matière de surveillance
et de contrôle dans l’UFA ;

- le suivi des clauses en faveur des populations contenues dans le cahier des charges et autres
engagements consignés dans les procès verbaux de tenues de palabres ;

- le règlement des conflits.

Trois (3) comités paysans — forêt peuvent être envisagés autour de l’UFA 10-011 :

- un au niveau de Salapoumbé comprenant les villages : Otélé - Mawa, Wélélé, Salapoumbé
centre, Salapoumbé Lavie.

- un au niveau de Koumela regroupant les villages : Lopondji, Mboli, Bombola, Koumela centre,
Dissasué,.

Ces deux comités seront constitués exclusivement des populations bantou des villages cités.

Pour tenir compte du fait que les Bakas constituent le groupe ethnique majoritaire de la zone et étant
donné qu’ils sont généralement assujettis aux Bantou, un troisième comité paysans — forêts formé des
Bakas de la zone du projet sera créé pour une meilleure prise en compte de leurs spécificités. Ce
comité sera basé à Salapoumbé et comprendra également des représentants de l’association AAPEC
qui œuvre dans l’encadrement des Bakas de la zone.

5.2 Droits et devoirs des parties

L'administration devrait faciliter la mise en place des comités paysans — forêts et assurer la formation
et l'information des membres soit directement soit à travers les organismes d’appui travaillant dans la
zone (WWF, GTZ, AAPEC...). Le MINEF devrait également dans la mesure du possible mettre à la
disposition des comités l’information pertinente dont ils ont besoin pour mener à bien leurs missions.

De son côté, l’exploitant devrait, à compétence égale, privilégier le recrutement des locaux
(individuellement ou en groupe) dans l’exécution des tâches d'aménagement. Il devrait par ailleurs
informer le comité chaque année de l’emplacement des assiettes de coupe pour une meilleure prise en
compte des droits d’usage et une bonne planification des routes devant traverser la zone à usages
multiples. Le concessionnaire entretiendra un contact permanent avec le comité pour résolution rapide
et à l’amiables des éventuels conflits.

Les comités paysans-forêt devraient effectivement travailler pour le compte de la population qu’il sont

sensés représenter. Pour ce faire, ils doivent régulièrement mettre la bonne information à la disposition
de la communauté et faire remonter les préoccupations de celle - ci vers les autres acteurs.

37
5.3 Mécanismes de résolution des conflits

La résolution des éventuels conflits provoqués par l’aménagement de l’'UFA 10-011 se fera à travers
un comité local qui comprendra :

- l’exploitant ou son représentant ;

- les représentants des comités paysans — forêt ;

- les chefs des villages limitrophes à l'UFA ;

- le maire de Salapoumbé et ses adjoints ;

- le chef de district de Salapoumbé et le sous — prefet de Moloundou ;

- le chef de poste forestier de Salapoumbé et le conservateur de l’UTO Sud - Est ;

- un représentant de chaque ONG intervenant dans le milieu.

En cas de conflit persistant, l’on fera recours à l'arbitrage du Ministre chargé des forêts. Les modalités
«de fonctionnement du comité de résolution des conflits seront définies par l'administration forestière
de concert avec les autres parties prenantes et formalisées par un arrêté du préfet de Boumba et Ngoko.

5.4 Mode de participation des populations à l'aménagement.

La participation des populations riveraines à l’aménagement de l’'UFA 10-011 sera recherchée à
chacune des étapes, de l'élaboration à la mise en œuvre du plan d'aménagement.

Cette participation se fera soit à travers le recrutement des jeunes autochtones pour faire partir des
effectifs de la société comme personnel permanent ou temporaire. À ce niveau, ils seront considérés
comme prioritaires par rapport aux allogènes à qualification égale. Elle peut aussi se faire à travers des
contrats passés entre le concessionnaire et le comité paysans — forêt ou bien entre le concessionnaire et
les structures organisées de la localité (comités de développement, GIC ...) sous la supervision des
comités paysans — forêt.

Les activités dans lesquelles les populations peuvent intervenir dans le processus d'aménagement
comprennent entre autres :

- les inventaires (notamment dans le layonnage, comptage...)
- l'entretien du réseau routier ;

- la délimitation et entretien des limites de l’UFA ;

- la lutte anti— braconnage;

- les travaux sylvicoles ;

- la surveillance de l’UFA ;

- localisation des sites et arbres sacrés etc.

5.5 Retombées de l’aménagement au niveau des populations

L'aménagement de l’'UFA 10-011 contribuera de façon sensible à l’amélioration du niveau de vie des
population riveraine. Cette contribution sera à la fois directe et indirecte.

_ Retombées directes
Elles seront constituées d’une part par les revenus tirés des emplois ou de l'exécution des contrats
passés avec le concessionnaire.

D'autre part, ces retombées sont constituées par les quotas de la redevance forestière qui reviennent

aux populations (10 %) et à la commune de Salapoumbé (40 %). Pour l’UFA 10-011, les chiffres sont
de 9 710 800 FCFA pour les communautés et 48 554 000 FCFA pour la commune chaque année,

38
Les populations bénéficieront également de réalisations sociales (construction ou réfection des salles
de classes, des aires de jeu...) après une négociation préalable avec l'exploitant.

5.5.2 Retombées indirectes

Elles comprennent : .

- les infrastructures routières qui sont régulièrement entretenues par l’exploitant pour l’évacuation
de sa production seront utilisées par les locaux ;

- le développement d’un marché dû à la présence du personnel de l’entreprise forestière dans la
zone avec un effet d’entraînement sur l’agriculture, l'élevage …

39
6 DUREE ET REVISION DU PLAN D’AMENAGEMENT

La durée du présent plan d'aménagement est de 30 ans. Conformément au décret n° 0222 / A / MINEF
du 25 mai 2001 fixant les procédures d'élaboration, d’approbation, de suivi et de contrôle de la mise
en œuvre des plans d'aménagement des forêts de production du domaine forestier permanent, ce plan
sera évalué tous les 5 ans. Ces évaluations pourront donner lieu à des révisions de certains aspects ou
paramètres compte tenu des expériences acquises lors de la gestion des années précédentes.

40
7 BILAN ECONOMIQUE

Actuellement, il n’existe pas une méthode standard permettant de faire une évaluation économique de
l'aménagement forestier au Cameroun. C’est ainsi que les éléments considérés (coûts ou bénéfices)
sont généralement ceux pouvant recevoir une valeur directe en terme d’argent.

Dans le cadre du présent aménagement, les revenus seront estimés à partir des données du marché
(prix FOB des bois) et les charges sur la base des prix pratiqués par la SAB et les études des coûts
d'exploitation réalisées au Cameroun.

La valeur de la monnaie a été considérée constante dans le temps par conséquent aucun taux
d'inflation ne sera appliqué aussi bien pour les revenus que pour les charges.

7.1 Revenus

La seule source de revenus dans le cadre de l’aménagement de l'UFA 10-011 est constituée par la
vente de bois. Les recettes seront estimées sur la base du prix FOB appliqué au volume commercial de
chaque essence. On pose comme base de calcul que 80% du bois commercialisable ira à l'usine et aura
une valeur équivalent à 50% du prix FOB et que 20% du bois sera exporté sous forme de grumes au
prix FOB.

Pour déterminer les volumes commerciaux, on a utilisé les coefficients de commercialisation calculés
par le projet API — Dimako (Durieu de Madron et al., 1998). Les prix FOB sont ceux publiés par le
ministre de l'Economie et des Finances pour le second semestre 2002.

Le revenu du volume commercial est détaillé dans le tableau 7.1.

Tableau 7.1: Revenu du volume commercial

Nom À Revenu Revenu
commercial | exploitable Com] commer. Provenant Provenant

Vente à l’usine

m

|Acajou blanc 534 0,7 374
[AningréR | 3593 1976 154930160
330624656
7088824512 10633236768
Bahia 28595 15727 314548410 157274205 471822615
334469031
__85882368
43795730 21897865 65693595
537648857,8 | 268824428,9 | 806473286,6
277552495,9 138776248 | 416328743,9
237606468 118803234 356409702
26859764,74 | 13429882,37 | 40289647,1
86075352
15729] 465580486,8 | 2327902434] 698370730,2
106720 | 2988160000 1494080000 | 4482240000
34027| 911914005,6 1367871008
60984000 30492000 91476000
13750 550019680 275009840 825029520

8

917017886,4

4
285560 [10,55] 157058| 14449336000 | 7224668000 | 21674004000

354974400 177487200 |  532461600
2783 [0,55 72858940 36429470 109288410
49685 557465700 2178732850 |  836198550
452936000 226468000 679404000

738628000 369314000 1107942000
Padouk Rouge 4871979100 2435989550 |__7307968649
|Sapelli 0, 10490810148 5245405074 | 15736215222
| 490669691,8 245334845,9 7136004538
76424175 38212087,5 114636263

2263322880 1131661440 | 3394984320

1111 230 | 49 848 263 073 [24 924 131 536 |74 772 394 609

Coef. com. : coefficient de commercialisation

Le revenu total estimé pour la vente de bois de l’'UFA 10-011 est de 74 772 394 609 F.CFA, soit un
revenu moyen annuel de 2 492 413 154 FCFA. Ce revenu reste théorique car plusieurs essences ne
sont pas exploitées.

7.2 Dépenses

7.2.1 Le plan d'aménagement

Cette rubrique comprend les coûts de l’élaboration et de la mise en œuvre du plan d'aménagement.
Les éléments à prendre en compte sont: les équipements (locaux, véhicules, matériel
informatique,.…), le personnel (salaires, formations aménagistes) et les frais de fonctionnement de la
cellule d'aménagement responsable de ce volet dans l’entreprise.

Cette dernière dépense a été estimée à 3 500 FCFA/ha pour toute la durée de la rotation soit 48 554 x
3 500 = 169 939 000.

7.2.2 Les inventaires d'aménagement et d'exploitation

L’inventaire d'aménagement de l’UFA 10-011 a été réalisé à un coût de 750 FCFA/ha pour un total de
750 x 48 554= 36 415 500 FCFA. .

les inventaires d’exploitation quant à eux coûteront 48 554 x 4500 FCFA/ha = 218 493 000 FCFA soit
un chiffre moyen de 7 283 100 par année et par AAC.

7.2.3 Les coûts d'exploitation
En se référant aux coûts pratiqués par la SAB, le prix de revient moyen du mètre cube départ chantier
est de 19 000 FCFA. Ce coût comprend : l’abattage, le débardage, les manutentions sur parc …

Le coût d'exploitation du volume commercial théorique est de :
19 000 x 1 111 230 = 21 113 370 000 FCFA.

7.2.4 Le transport .
Nous considérons que 80% du volume commercial sera destiné à l’usine et 20% exportés sous form!
de grumes. La distance moyenne entre la zone de récolte et l’usine est de 45 km tandis que celle qui la
sépare de Douala est d’environ 1000 km.

Si le coût du transport est de 70 FCFA/km, le prix de revient du transport est donc de 19 057 586 191
FCFA. .

7.2.5 La matérialisation des limites

Le périmètre de l’UFA a une longueur de 112 kilomètres dont 40 km sur terre ferme. Si la
matérialisation d’un kilomètre de limite coûte 200 000 FCFA sur terre ferme et 120 000 FCFA sur

42
limite naturelle, le prix de revient de l’opération pour toute la forêt classée est de 200 000 * 40 + 120
000 * 72 == 16 640 000 FCFA.

L’entretien de ces limites se fera tous les 5 ans et coûtera 80 000 x 112 x 6 = 53 760 000 FCFA

7.2.6 Les traitements sylvicoles
Dans le cadre des traitements sylvicoles, la SAB déboursera chaque année 0,5% du revenu total
équivalent à environ 12 000 000 FCFA.

7.2.7 Construction et entretien des routes permanentes.
Les routes permanentes sont celles qui devront être utilisées lors des exploitations successives qui vont
suivre la déchéance du présent plan d'aménagement (aménagement polycyclique oblige).

La longueur totale des routes permanentes étant de 375 kilomètres, si la construction coûte 7 000 000
FCFA/km, la dépense totale liée à cette opération sera de :
375 x 7 000 000 = 2 625 000 000 FCFA.

En moyenne 45 km de route seront entretenus chaque année pour l’aménagement de l'UFA. Si
l'entretien vaut 2 000 000 FCFA/km, le coût de revient pour l’ensemble de la rotation sera de :
45 * 1 000 000 * 30 = 1 350 000 000 FCFA.

7.2.8 La recherche
La SAB consacrera pour la recherche chaque année 0,25% du revenu total soit environ 6 000 000
FCFA.

_ La formation du personnel de terrain
Le personnel de terrain (prospecteurs, abatteurs, conducteurs d’engins..….) sera formé et régulièrement
recyclé aux techniques d’exploitation à faible impact pour une gestion durable.

La SAB consacrera pour la formation chaque année 0,25% du revenu total soit environ 6 000 000
FCFA.

72.10 La redevance forestière annuelle

Elle est obtenue en multipliant le prix payé par l’exploitant lors de l’adjudication par la superficie de
PUFA. Soit 2 000 FCFA * 48554 = 97 108 000 FCFA par année pour un total de 2 913 240 000 FCFA
pour la durée de la rotation.

7.2.11 Taxe d’abattage
Elle est fonction du prix FOB de chaque essence et s'obtient par la formule ci — dessous (MINEF /
MINEFI, 2000):

TA = 2,5% (FOB — 15%)

Pour l’UFA 10-011, le montant de la taxe s'élève à 2 648 188 351 FCFA (cf. annexe VI), soit un
montant annuel de 88 272 945 FCFA.

72.12 Taxe entrée usine

Elle se calcule de la même manière que la taxe d’abatage. Ici, le prix du bois « rendu usine » a été
considéré comme base de calcul pour l’estimation de cette taxe. Ce prix correspond à la moitié du prix
FOB.

Pour l’UFA 10-011, le montant de la taxe entrée usine s’élève à 2 118 550 681 FCFA pour 80 % du
volume commercial, soit 70 618 356 FCFA par an (cf. annexe VI).

43
7.2.13 La taxe export grumes
Elle est égale à 17,5% (FOB - 15%). Comme la taxe d’abattage et la taxe usine, la taxe export est
fonction du prix FOB de chasse essence.

Comme 20% du volume commercial est vendu sous forme de grumes, la taxe export grumes se chiffre
à 3 707 463 691 FCFA (cf. annexe VI), soit 123 582 123 FCFA.

7.2.14 Frais administratifs

Ils regroupent les coûts liés à la constitution et au suivi des dossiers relatifs aux opérations annuelles
ainsi que le fonctionnement des autres maillons au niveau de l’entreprise impliqués dans
l’aménagement de cette UFA. Ces frais s’élèvent à 1 495 447 892 FCFA, soit 2% du revenu total.

7.2.15 Suivi et contrôle

cette rubrique comporte les frais de surveillance et de mise en place du plan d’atténuation des impacts
négatifs tel que formulé par l’étude d'impact. Ces frais s’élèvent à 20 000 000 FCFA par année, soit
600 000 000 FCFA pour la durée de la rotation.

7.2.16 Autres dépenses

Le montant prévisionnel les autres charges relatives à cet aménagement est de l'ordre de 2% du revenu
total, soit 1 495 447 892 FCFA.

7.3 Le bilan proprement dit

Les paramètres de base pour le calcul des différents revenus et dépenses sont les suivants :

Période de rotation 30,00 ans
Superficie 48 553,99 ha
Périmètre 104,90 km
cours d'eau 75,12 km
terre ferme 29,78 km
Longueur des routes principales 375,00 km
Entretien 45,00 km/an
Distance moyenne UFA - usine 45,00 km
Volume commercial 1111 229,52 m3

% bois qui va à l'usine 0,80

% export grume 0,20
Distance usine Douala 1 000,00 km
Redevances forestières 2 000,00 FCFA/ha
Revenu total 74772 394 609,25 FCFA
Ainsi, le bilan se présente de la manière suivante :

Tableau 7.2: Le bilan

Activité

Coût par unité
FCFA

Plan d'aménagement

Coût total
rotation
FCFA

%
pir
revenu

3 500

d'aménagement

Construction de routes

169 938 965

30 000 000

0,04%

36 415 493

0,05%

200 000

218 492 955

5 955 800

0,29%

120 000

9 014 280

7 000 000 km

50 351 040

2 625 000 000

3,51%

Entretien des routes 2 000 000 km 2 700 000 000 361% |

Abattage, débardage,

chargement, rte d'accès 20 000 Im3 | 22 224 590 310 29,72%

70 | /m3/km | 2 800 298 379 3,75%
ransport grumes UFA

Douala 70 | /mS3/km | 16 257 287 812 21,74%

Redevances forestières 2 913 239 400
axe d'abattage 2,5% (FOB-15% 2648188351
axe entrée usine 5% (FOB-15% 2118550681 2.83%
Taxe export grume 17,5% (FOB-15% 4,96%
Surtaxe export grume Surtaxe 0,00%
1.495 447 892 2,00%
pren PSE du revenu total 186 930 987 025% |
Traitements sylvicoles 0,5% du revenu total 373 861 973 0,50%
Recherche [0.25% durevenu total |__| 186930987 | 0.25%
(Suivi et contrôle | 15000000 |__| 450 000 000 0,60%
2% du revenu total 1 495 447 892 2.00%
62 709 406 887 83,87%
74 772 394 609 100,00%

45

REFERENCES BIBLIOGRAPHIQUES

Bobo Kadjiri S., 2002. Bilan diagnostic de la biodiversité dans quelques UFA au Sud - Cameroun
(10.018, 10.015,. 10.063, 10-011, 10.012, 10.047, 10.037). rapport de consultation pour le
WWF/SFM - C. Yaoundé, Cameroun.

CIRAD-Forêt, 1997. Exploitation forestière en forêt dense africaine. CIRAD-Forêts. Montpellier,
France.

Durieu de Madron L., Forni E., Mekok M., 1998. Les techniques de l’exploitation à faible impact
en forêt dense humide camerounaise. Série FORAFRI Document 17, CIRAD-Forêts.
Montpellier, France.

Durieu de Madron L, Forni E, Karsenty A, Loffeier E, Pierre J-M, 1998. Le Projet
d'Aménagement Pilote Intégré de Dimako (Cameroun) (1992-1996). CIRAD -— Forêts, Série
FORAFRI Document 7. Montpellier, France.

Hecketsweiller P., Boutiom Boukong M., Eyanne Nsengue B., François J-R., Perthuisot N., 2001.
Etude environnementale stratégique pour la planification et l'aménagement de l’exploitation
forestière dans l’'UTO Sud-Est. MINEF/UTO Sud-Est, Cameroun.

JMN, 2002. (version provisoire). Etude d’impact sur l’environnement des UFA 10-007 et 10-011.
SAB, SEBC. Douala, Cameroun.

Letouzey R., 1985. Notice de la carte phytogéographique du Cameroun au 1 : 500 000 (1985). Institut
de la Carte Internationale de la Végétation. Toulouse, France.

MINEF 2001. Arrêté n° 0222/A/MINEF du 25 mai 2001 fixant les procédures d'élaboration,
d’approbation, de suivi et de contrôle de la mise en œuvre des plans d’aménagement des forêts
* de production du domaine forestier permanent. République du Cameroun.

MINEF/TECSULT, 1999. Procédures de contrôle des opérations forestières. République du
Cameroun. -

NTI MEFE S., 2002. Révision du plan d'aménagement de l’UFA 10-011 suite à une modification de
ses limites par le classement. Mémoire de fin d’études présenté en vue de l’obtention du
diplôme de master en aménagement et gestion participative des ressources forestières. CRESA -—
Forêts Bois.

ONADEF, 1999. Rapport d'inventaire de l’'UFA 10-011. Cameroun.

46
Annexe I
REPUBLIC DU CAMEROUN
Paix - Travail - Patrie

DECRET N° /D/PM Du

Portant incorporation au Domaine Privé de l’Etat du Cameroun

d’une portion de forêt de 48 554 ha dénommée UFA 10 011.

#

LE PREMIER MINISTRE, CHEF DU GOUVERNEMENT,

Vu dla Constitution ;

Vu la loi n° 94/01 du 20 Janvier 1994 portant Régime des Forëts, de la Faune et de la
Pêche, ensemble son Décret d'application n°95/531/PM du 23 Août 1995 ;

Vu  l'Ordonnance 74/.1 du 06 Juillet 1974 fixant le régime foncier ;

Vu  lOrdonnance 74/2 du 06 Juillet 1976 fixant le régine domanial ;

Vu le Décret 76/166 du 27 Avril 1976 fixant les modalités de gestion du domaine

: national ; :

Vu le Décret 76/167 du 27 Avril 1976 fixant les modalités de gestion du domaine
privé de l'Etat et ses divers modificatifs subséquents :

Vu le Décret 92/245 du 26 Novembre 1992 portant organisation du Gouvernement et
ses modificatifs subséquents ;

Vu le Décret n°92/089 du 4 Mai 1992 précisant les attributions du Premier Ministre,

* modifié et complété par celui n°95/145 Bis du 04 Août 1995.
Vu

le Décret 96/202 du 19 Septembre 1996 portant nomination d'un Premier Ministre
Chef du Gouvernement ; .

DECRETE

Article 1er : Est pour compter de la date de signature du présent Décret, incorporée au
domaine privé de l'Etat au titre de ‘forêt de production » la portion de forêt de 48 554 ha de
superficie située dans le Département de la Boumba et Ngoko, Province de l'Est et
délimitée-aiñsi qu'il suit :

Le Point de repère R se situe sur-le pont sur la rivière lopondji, sur l'axe routier

Salapoumbé- Mambélé, au lieu dit Lopondii.

Du point R, ‘suivre en amont la lopondij sur une nes Fe 11,3 Km pour atteindre

le point A dit de base situé sur la confluence de deux affluents. équivalent au point B de
FUFA n° 10 013
La

À l'Ouest

Du point A, suivre en amont l'affluent non dénommé en direction du Nord sur une
distance de 7Km pour atteindre le point B, situé sur une source ;

Du point B, suivre une droite de gisement 318° sur une distance de 1Km pour
atteindre le point C situé sur un confluent de la rivière Monguélé ;

Du point C, suivre en amont l'affluent en direction du Nord-Ouest sur une distance de
1,5Km pour atteindre le point D situé sur une source ;

Du point D, suivre une droite de gisement 330° sur une distance de 1 .6Km pour
atteindre le point E, situé sur une source d'un bras du cours d'eau dénommé

Belindjingui :

Du point E’, suivre en aval ce bras sur une distance de 2,3Km pour atteindre le point

4
i

Du point E, suivre en amont le cours d'eau Belindjingui et son affluent en direction du
Nord sur une distance de 3,4Km pour atteindre le point E situé sur une source ;

Du point F, suivre une droite de gisement 311° sur une distance de 2,3Km pour
atteindre le point G, situé sur un petit confluent sur la rivière Belindjingui :

Du point G, suivre en amont le petit bras en direction du Nord sur une distance de
0,8Km pour atteindre le point H situé sur une source :

Du point H, suivre une droite de gisement 14° sur une distance de 0,5Km pour
atteindre le point | situé sur une source d'un cours d'eau non dénommé, affluent du
cours d'eau dénommé Lone ;

Du point |, suivre en aval ce cours d'eau non dénommé sur une distance de 4,6Km
pour atteindre le point J, situé sur un petit-confluent ;

Du point J, suivre en amont le bras sur une distance de 1,1Km pour atteindre le point
K, EE au ous F, de l'UFA 10 007.

u Nord

Du point K, suivre une droite de gisement 105° sur.une distance de 10,5Km pour
steinre le point L équivalent au point G de l'UFA n°10 007 :

Dur a suivre une droite de gisement 360° sur'une distance de -5Km pour
atteindre le point M, équivalent au point H de l'UFA n°10 007 ;

Du point M, suivre une droite de gisement 90° sur une distance de 3Km pour
atteindre le point N, situé sur une source d'un affluent de la rivière dénommée
Monguëié équivaient au point ! de l'UFA n°10 007 ;
Du point N, suivre en aval cet affluent sur une distance de 5,4Km pour atteindre le
point O, situé sur la confluence de cet affluent et d'un cours d'eau non dénommé,
équivalent au point j de l'UFA 10 007 et au point $ de l'UFA 10 010:

Du point O, suivre en aval le même affluent sur une distance de 10Km pour atteindre
le point P situé au confluent Monguélé et cet affluent, équivalent au point T de l'UFA
n°10 010 et au point H de l'UFA 10 012;

Al'Est

Du point P, suivre en amont l'affluent de la rivière Monguélé sur une distance de
16,5Km pour atteindre le point Q situé sur une source, équivalent au point F de l'UFA

n°10012,

Du point Q, suivre une droite de gisemeñt 92° sur une distance de 0,5Km pour
atteindre le point $ situé sur un affluent Lisa dénommé de la Longué, équivalent au
point E de l'UFA n°10 012 ;

Du point S, suivre en aval cet affluent sur une distänce de 8,5Km pour atteindre le
point T situé au confluent Lobéké et cet affluent, équivalent au point D de l'UFA n°10

012;

Au Sud

Du point T, suivre en amont le cours de la Lobéké sur une distance de 21,8Km pour
atteindre le point U, situé sur un confluent ;

Du point U, suivre une droite de gisement 281° sur une distance de 2,9Km pour
atteindre le point V situé sur une source d'un affluent du cours d'eau Monguélé

-dénommé Bélingolo :

Du point V, suivre en avai l'affluent Bélingolo sur une distance de 1,5Km pour
atteindre le point W situé sur un confluent ;

Du point W, suivre en amont le bras en direction du Sud sur une dis.ance de 9,5Km
pour atteindre lé point Ÿ, situé sur une source de la rivière dénommé Lopondii,
équivalent au point C de l'UFA N°10 013;

Du point X, stivre-une: droite de gisement 270° sur une distance de 1,6Km pour
atteindre le point Y, situé-sur une source de la rivière dénommée Lopondii, équivalent
au point C de l' UFA n "10! 013:

_-Du-point Y, suivre en aval la rivière Lopondji.sur une distance de 7,1Km pour,

rejoindre le point À dit de base.

Article 2: (1} Le domaine forestier ainsi délimité et dénommé Unité Forestière
d'Aménagement n°10 011 est affecté à ia production des bois d'œuvre

{2) Le Mimstre chargé des forêts définiia Jes droits d'usage des papuiations

locales contoimement aux textes en vigueur ?
(3) L'activité d'exploitation forestière ne peut y être menée que
conformément au plan d'aménagement arrêté par le Ministre chargé des forêts.

Atticle 3 : Le présent décret sera enregistré et communiqué partout où besoin sera, puis
publié au Journal Officiel en Français et en Anglais.

Yaoundé, le
Annexe II

Coordonnées des points limites

Conte [Lande] Longind —
Point de départ |

(oi

A
G
J 3
K
L
N

2,45794 15,43384
2,55356 15,75236

245229

Du
Point (m)
limite
A

ES TS Li
EG | HT ouest [613] Ligne droite [_Ri
CH 1 14 465fLigme droite "| Li
[1173 T nord-ouest | 7 4 203/Remonter cours d'eau | Ri
3 TK | nord-ouest | 1 038]Ligne droite | Ri |

EME 0 TT noLigne droite |
EM ENT 50 | 5 v00fLigne droite | ni
EN 0 | node | 4475/Redescencresours den |
CP] sudest | 8459{Redescencrecours d'eau
[QT sudest | ——12557fRedescencregours d'eau

[__Ss _ |

[TT [sud [7 7379/Redescencrecours d'eau]
[__U | sud [15 836/Redescencrecours d'eau _ |
[V7 281 | 2900[Ligne droite | 1

[ti]
[__1i |
[ri]
[0] [__Ri |
Cr _] [_R |
[_Q |
LS _ [__Ri |
[_R |
[__1i |
| _R |
WT XP sud [7 6373fRedescencrecours d'eau}
Lx v |
1]

L

L

__

|

L

Y___[ 270 | 1 600fLigne droite [1

Total | 104 8880) |

Bordure de rivière (Ri) : 75 119,0
Lignes droites (Li):] 297790] |

Annexe III

Plan de sondage
4 "à
Se ÿ KS
» ( à "@ . 4
à 3 & »
MPITSONRR
LD ù p4
ÈS

RE 4201
S al
2 AS AS |

ANNEXE IV : Liste des essences commerciales inventoriées dans l’UFA 10.011

Code  |Nom commercial [Nom scientifique Groupe DME/ADM| AAM
Inventaire (em) (em)
Pi

Acajou à grandes Khaya grandifolia 80 0,70
folioles
PI 80 0,70
Pr [40
[1108 JAssemels 100

Triplochyton scleroxylon 80

1105 [Ayous/Obeche

[1107 Béé | fansonia altissima 60
1108  [Bossé clair Guarea cedrata 80 | 0,50
[ 1109 | Guarea thompsonii 80 0,50
: 1110 Dibétou / Bibolo ovoa trichilioides 80 0,70
(eh pachyloba PL [40 | 040.
1112 [Doussié rouge {fzelia bipindensis P1 80 0,40
[1116 ro  Miliciaexcelsa Pl 100 6,50
7 fosspe — fEnrandrophragnecandoler— [F1 | 80 | 00 |
lesogordonia papaverifera Pi 50 0,40
ntandropkragma cylindricum
Liz fr — lmondrophragmauile
1124 lama ntandrophragma angolense
[ 1125 ÎTiama Congo ntandrophragma congoense
1201 gr ningeria altissima
ningeia robusta
11200 —JEvons Enbroma oblengun — | F2 | 50 | 04 |

C2 Moving jDutemononthus Banremames | P2 | 60 | 050 |

1326 |Koto Pterygota macrocarpa S 60 0,50
aps

P1 = Principales 1 P2= Principales 2 S = Secondaire
ANNEXE V : Histogrammes de fréquence des principales essences

Acajou à grandes folioles

2000
7000
6000

# 5000

À 4000

ÿ 2000
2009
1000

0

LE ————7

THIS

«1 l-t tn RC

THE

88°

SH

is

Annexe VI Les taxes forestières

Volume
Nom commercial Taxe Taxe Taxe
commercial (m3 Prix FOB abattage entrée usine export grume

si
88

636 56
E 3225 37
fAssamele "7" 5040! 164 000| 17564435] 77 14051 548| 7 24 590 206)
fAyous______ [196258] 90 300
[Bété _______ |" 6263[ 89000[ 11845778] 9476623] "16 584 089)
(Biinga_______j 1789] 80000! 3041 667| 2433 334[ "4 258 334
50 000
141 120
[Emien _____[_2110[ 68000! 3048 502! 2438 802[ 4 267 903]
[Evong______| 15728] 74000! 24733963] 19787171] 34 627 549]
Homba | 2772] 55000! 3239775] 7 2591 820[ 7" 4535 685]
614 096 780
[Membodé ___]7 10956] 81 000! 18 858 015] 15 086 412[ 26 401 221)
[Wengué 7} 1531] 7119000! 7 3870 631] 7 3006 505[ 5418 584
Kumbi_ 77 [727327] 51000! 29615 65/23 692 292] 7 41461511)
Diana "2"
[Osanga "71 7 36951] 7 50000! 39239 613[ 31 391 690[ 54 935 458]
[Sapeli__ | 194 274
[Sipo 77 [7 77841] 166450! 726066 827] 20 853 462) 36 493 558]
5 684 048
[Motai 77 [7 1141229] 777777 [2648188351] 2718 550 681[ 3707 463 691

UNITES FORESTIERES
D'EXPLOITATION (UFE)
DE L'UFA 10.011

- €
=";

z JA:
i

me À

Echelle 1/150 000

“7
4

|
> «
« ES
L V
! a
PDT
“
ee Ss
4 s
‘5 | Na
à - / e
1 4
D . PA | =$
# D Li
fe |
S a |
Le |

ÿ < :

\ Il

À QUE

HE NT

KE TS LULU
f ots F- "
D ==
ÎS re, À :
Ê 5
2

VICWOOD THANRY
Département d'aménagement
28/12/02

DE COUPE (AAC)
TE ; 7, DE L'UFA 10.011
SE es
mé Echelle : 450.000
LS

:
? * :
| {' D «

Ge (C2. SF a su ASSIETTES ANNUELLES

D: gen

# me ;

13 / à.)
SZ7N \ Q
HO

I & _ NS
DS
CR
.

provisoire

‘
Fe Tu
ù il me
UD | ÿ

VICWOOD THANRY
Département d'aménagement :
2s 28/12/02

LUE LS LE LUS

LIMITES DE L'UFA 10.011

\

Echelle : 1/150.000

@ Points Hmites ufa 10.033

Courtes de niveau

Resan hydrographique Î
0

[ Limites ufa 10.011

Superficie : 49.493 han

0 1.5 Klomètres
=

VICWOOD THANRY
Département d'aménagement
281202

150 16738 16°4G 154s
